Execution Version
gsat2lintercreditorag_image1.gif [gsat2lintercreditorag_image1.gif]




Dated 26 November 2019
Intercreditor Agreement


between
BNP Paribas
as the Senior Agent


Global Loan Agency Services Limited
as the Second Lien Agent


The Senior Lenders
The Second Lien Lenders
Globalstar, Inc.,
as the Borrower


BNP Paribas
as the Senior Security Agent


GLAS Trust Corporation Limited
as the Second Lien Security Agent


and Others






White & Case LLP
5 Old Broad Street
London EC2N 1DW


 
 
 




--------------------------------------------------------------------------------


Table of Contents


1.
Definitions and interpretation
3
2.
Ranking and Priority
22
3.
Senior Liabilities
24
4.
Second Lien Liabilities
28
5.
Subordinated Liabilities
34
6.
Effect of Insolvency Event
39
7.
Insolvency or Liquidation Proceedings under the Bankruptcy Code
41
8.
Turnover of Receipts
49
9.
Redistribution
51
10.
Enforcement of Transaction Security
53
11.
Subrogation and Reimbursement
54
12.
Non-Distressed Disposals
55
13.
Distressed Disposals and Appropriation
56
14.
Non-Cash Recoveries
61
15.
Further Assurance – Disposals and Releases
64
16.
Application of Proceeds
65
17.
Equalisation
69
18.
Facilitation of Qualifying Senior Facility Refinancing
70
19.
Not Used
71
20.
Changes to the Parties
71
21.
Costs and Expenses
74
22.
Others Indemnities
75
23.
Information
76
24.
Notices
78
25.
Preservation
80
26.
Consents and Amendments
81
27.
Anti-Layering
85
28.
Counterparts
85
29.
Governing law
85
30.
Enforcement
85
Schedule 1
The Original Parties
87
Part 1
The Original Debtors
87
Part 2
The Original Subordinated Creditors
87
Part 3
The Original Subordinated Debtors
88
Schedule 2
Form of Debtor Accession Deed
89
Schedule 3
Form of Creditor Accession Undertaking
92











 
 
 




--------------------------------------------------------------------------------









This Agreement (the “Agreement”) is dated 26 November 2019 and made


Between:
(1)
Globalstar, Inc., a corporation duly organised and validly existing under the
laws of the State of Delaware, with its principal office located at 1351 Holiday
Square Boulevard, Covington, LA 70433, United States of America (the
“Borrower”);

(2)
The Subsidiaries of the Borrower listed in Part 1 of Schedule 1 (The Original
Parties) as Debtors (together with the Borrower, the “Original Debtors”);

(3)
BNP Paribas, a société anonyme with a share capital of €2,499,597,122 organised
and existing under the laws of the Republic of France, whose registered office
is at 16 boulevard des Italiens, 75009 Paris, France registered under number
662 042 449 at the Commercial Registry of Paris, acting in its capacity as
facility agent and Chef de File for and on behalf of the Senior Facility
Creditors as the Senior Agent;

(4)
BNP Paribas, Société Générale, Natixis, Crédit Agricole Corporate and Investment
Bank and Crédit Industriel et Commercial each acting in its capacity as a
mandated lead arranger as the Senior Arrangers;

(5)
BNP Paribas, Société Générale, Natixis, Crédit Agricole Corporate and Investment
Bank and Crédit Industriel et Commercial as the Senior Lenders;

(6)
Global Loan Agency Services Limited, a limited liability company registered in
England and Wales with number 8318601, as the initial Second Lien Agent;

(7)
Inverness Financing, L.L.C., Thermo Funding II LLC, [*], [*] and [*] as the
Second Lien Lenders;

(8)
The Persons listed in Part 2 of Schedule 1 (The Original Parties) as original
Subordinated Creditors (in their capacity as Subordinated Creditors only, and
not in any other capacity) (the “Original Subordinated Creditors”);

(9)
The Persons listed in Part 3 of Schedule 1 (The Original Parties) as original
Subordinated Debtors (the “Original Subordinated Debtors”);

(10)
BNP Paribas, a société anonyme with a share capital of €2,499,597,122 organised
and existing under the laws of the Republic of France, whose registered office
is at 16 boulevard des Italiens, 75009 Paris, France registered under number
662 042 449 at the Commercial Registry of Paris, acting in its capacity as
security trustee and agent for the Senior Facility Creditors (the “Senior
Security Agent”); and

(11)
GLAS Trust Corporation Limited, limited liability incorporated in England and
Wales with registered number 7927175, as security trustee and agent for the
Second Lien Creditors (the “Second Lien Security Agent”).

It is agreed as follows:


2
 
 
 




--------------------------------------------------------------------------------






1.
Definitions and interpretation

1.1
Definitions

In this Agreement:
“Acceleration Event” means a Senior Acceleration Event or a Second Lien
Acceleration Event.
“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
“Appropriation” means the appropriation (or similar process) of the shares in
the capital of a member of the Group (other than the Borrower) by the Senior
Security Agent (or, following the Senior Discharge Date, the Second Lien
Security Agent) (or any Receiver or Delegate) which is effected (to the extent
permitted under the relevant Security Document and applicable law) by
enforcement of the Transaction Security.
“Bankruptcy Case” means a case or proceeding under the Bankruptcy Code.
“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
in effect or any successor statute.
“Blocking Notice” means has the meaning given to that term in the Accounts
Agreement.
“Borrowing Liabilities” means, in relation to a member of the Group, the
liabilities and obligations (not being Guarantee Liabilities) it may have as a
principal debtor to a Creditor (other than to a Senior Arranger or a Senior
Agent) or a Debtor in respect of Financial Indebtedness arising under the Debt
Documents (whether incurred solely or jointly and including, without limitation,
liabilities and obligations as a borrower under the Senior Finance Documents and
liabilities and obligations as a borrower under the Second Lien Finance
Documents).
“BPIFAE Insurance Policy” means each credit insurance policy (as amended from
time to time) in respect of the Initial Senior Facility Agreement originally
issued by COFACE (and now managed by BPIFAE acting for and on behalf of the
French state as successor in title to COFACE) for the benefit of the Senior
Lenders in respect of each Senior Facility and as approved by the BPIFAE Agent
(on behalf of the Senior Lenders) pursuant to article L.432‑2 of the French Code
des Assurances and signed by the BPIFAE Agent and the Senior Lenders.
“Bridge Loan Subordination Deed” means the subordination deed dated 2 July 2019
and made between the Borrower, Thermo Funding Company LLC, [*], [*], [*], the
Senior Security Agent and the Senior Agent.
“Cash Proceeds” means:
8(a)
proceeds of the Security Property which are in the form of cash; and

8(b)
any cash which is generated by holding, managing, exploiting, collecting,
realising or disposing of any proceeds of the Security Property which are in the
form of Non-Cash Consideration.

“Charged Property” means all of the assets which from time to time are, or are
expressed to be, the subject of the Transaction Security.


3
 
 
 




--------------------------------------------------------------------------------





“Commitment” means a Senior Commitment or a Second Lien Commitment.
“Common Assurance” means any guarantee, indemnity or other assurance against
loss in respect of any of the Liabilities, the benefit of which (however
conferred) is, to the extent legally possible, given to all the Secured Parties
in respect of their Liabilities but excludes a BPIFAE Insurance Policy.
“Common Currency” means Dollars.
“Common Currency Amount” means, in relation to an amount, that amount converted
(to the extent not already denominated in the Common Currency) into the Common
Currency at the Senior Security Agent’s (or, following the Senior Discharge
Date, the Second Lien Security Agents) Spot Rate of Exchange on the Business Day
prior to the relevant calculation.
“Competitive Sales Process” means
14(a)
any auction or other competitive sales process conducted with the advice of a
Financial Adviser appointed by, or approved by, the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent) pursuant to
Clause 13.6 (Appointment of Financial Adviser) (and the procedures for which do
not expressly exclude the Second Lien Creditors from participating as
prospective buyers); and

14(b)
any enforcement of the Transaction Security carried out by way of auction or
other competitive sales process pursuant to requirements of applicable law.

“Consent” means any consent, approval, release or waiver or agreement to any
amendment.
“Creditor Accession Undertaking” means:
16(a)
an undertaking substantially in the form set out in Schedule 3 (Form of Creditor
Accession Undertaking); or

16(b)
a Transfer Certificate or an Assignment Agreement (each as defined in the
relevant Facility Agreement) (provided that it contains an accession to this
Agreement which is substantially in the form set out in Schedule 3 (Form of
Creditor Accession Undertaking)), as the context may require; or

16(c)
in the case of an acceding Debtor or Subordinated Debtor which is expressed to
accede as a Debtor or a Subordinated Debtor in the relevant Debtor Accession
Deed, that Debtor Accession Deed.

“Creditors” means:
(a)
the Primary Creditors; and

(b)
the Subordinated Creditors.

“Debt Disposal” means any disposal of any Liabilities or Debtors’ Intra-Group
Receivables pursuant to paragraphs (d) or (e) of Clause 13.1 (Facilitation of
Distressed Disposals and Appropriation).
“Debt Document” means each of:


4
 
 
 




--------------------------------------------------------------------------------





(a)
this Agreement;

(b)
the Senior Finance Documents;

(c)
the Second Lien Finance Documents;

(d)
the Security Documents;

(e)
any Subordinated Liabilities Document; and

(f)
any other document designated as such by the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent) and the
Borrower.

“Debtor” means:
(a)
each Original Debtor; and

(b)
any person which becomes a Party as a Debtor in accordance with the terms of
Clause 20 (Changes to the Parties).

“Debtor Accession Deed” means a deed substantially in the form set out in
Schedule 2 (Form of Debtor Accession Deed).
“Debtors’ Intra‑Group Receivables” means, in relation to a member of the Group,
any liabilities and obligations owed to any Debtor (whether actual or contingent
and whether incurred solely or jointly) by that member of the Group.
“Default” means an Event of Default or any event or circumstance which would
(with the expiry of a grace period, the giving of notice, the making of any
determination under the Debt Documents or any combination of any of the
foregoing) be an Event of Default.
“Delegate” means any delegate, agent, attorney or co‑trustee appointed by the
Senior Security Agent (or, following the Senior Discharge Date, the Second Lien
Security Agent).
“DIP Financing” has the meaning given to that term in Clause 7.1 (Financing
Issues).
“DIP Financing Conditions” has the meaning given to that term in Clause 7.1
(Financing Issues).
“Distress Event” means any of:
26(a)
an Acceleration Event; or

26(b)
the enforcement of any Transaction Security.

“Distressed Disposal” means a disposal of an asset of a member of the Group
which is:
27(a)
being effected at the request of the Instructing Group in circumstances where
the Transaction Security has become enforceable;

27(b)
being effected by enforcement of the Transaction Security (including the
disposal of any Property of a member of the Group, the shares in which have been
subject to an Appropriation); or



5
 
 
 




--------------------------------------------------------------------------------





27(c)
being effected, after the occurrence of a Distress Event, by a Debtor to a
person or persons which is, or are, not a member, or members, of the Group.

“Enforcement Action” means:
28(a)
in relation to any Liabilities:

(i)
the acceleration of any Liabilities or the making of any declaration that any
Liabilities are prematurely due and payable (other than as a result of it
becoming unlawful for a Senior Facility Creditor to perform its obligations
under, or of any voluntary or mandatory prepayment arising under, the Debt
Documents);

(ii)
the making of any declaration that any Liabilities are payable on demand;

(iii)
the making of a demand in relation to a Liability that is payable on demand;

(iv)
the making of any demand against any member of the Group in relation to any
Guarantee Liabilities of that member of the Group;

(v)
the exercise of any right to require any member of the Group to acquire any
Liability (including exercising any put or call option against any member of the
Group for the redemption or purchase of any Liability);

(vi)
the exercise of any right of set‑off, account combination or payment netting
against any member of the Group in respect of any Liabilities other than the
exercise of any such right which is otherwise expressly permitted under the
Senior Facility Agreement to the extent that the exercise of that right gives
effect to a Permitted Payment; and

(vii)
the suing for, commencing or joining of any legal or arbitration proceedings
against any member of the Group to recover any Liabilities (including, without
limitation, an involuntary Bankruptcy Case);

28(b)
the taking of any steps to enforce or require the enforcement of any Transaction
Security (including the crystallisation of any floating charge forming part of
the Transaction Security);

28(c)
the entering into of any composition, compromise, assignment or arrangement with
any member of the Group which owes any Liabilities, or has given any Security,
guarantee or indemnity or other assurance against loss in respect of the
Liabilities; or

28(d)
the petitioning, applying or voting for, or the taking of any steps (including
the appointment of any liquidator, receiver, administrator or similar officer)
in relation to, the winding up, dissolution, administration or reorganisation of
any member of the Group which owes any Liabilities, or has given any Security,
guarantee, indemnity or other assurance against loss in respect of any of the
Liabilities, or any of such member of the Group’s assets or any suspension of
payments or moratorium of any indebtedness of any such member of the Group, or
any analogous procedure or step in any jurisdiction.

“Event of Default” means:


6
 
 
 




--------------------------------------------------------------------------------





29(a)
any event or circumstance specified as such in the Initial Senior Facility
Agreement (or any Refinancing Equivalent); and

29(b)
any event or circumstance specified as such in the Second Lien Facility
Agreement.

“Existing Subordination Agreement” means:
(a)
the Thermo Subordination Deed;

(b)
the Thermo Junior Subordination Deed;

(c)
the Bridge Loan Subordination Deed; or

(d)
the Subsidiary Guarantor Subordination Deed.

“Exposure” has the meaning given to that term in Clause 17.1 (Equalisation
Definitions).
“Facility Agent” means each of the Senior Agent and the Second Lien Agent.
“Facility Agreement” means each of the Senior Facility Agreement and the Second
Lien Facility Agreement.
“Fairness Opinion” means, in respect of a Distressed Disposal or a Liabilities
Sale, an opinion that the proceeds received or recovered in connection with that
Distressed Disposal or Liabilities Sale are fair from a financial point of view
taking into account all relevant circumstances, including, without limitation,
the method of enforcement or disposal.
“Final Discharge Date” means the later to occur of:
(a)
the Senior Discharge Date; and

(b)
the Second Lien Discharge Date.

“Financial Adviser” means any:
35(a)
independent internationally recognised investment bank;

35(b)
independent internationally recognised accountancy firm; or

35(c)
other independent internationally recognised professional services firm which is
regularly engaged in providing valuations of businesses or financial assets or,
where applicable, advising on competitive sales processes.

“Financial Indebtedness” has the meaning given to that term in the Initial
Senior Facility Agreement.
“Fourth Global Amendment and Restatement Agreement” means the amendment and
restatement agreement entered into on or about the date of this Agreement and
made between, amongst others, the Borrower and the Senior Facility Creditors.
“Guarantee Liabilities” means, in relation to a member of the Group, the
liabilities and obligations under the Debt Documents (present or future, actual
or contingent and whether incurred solely or jointly) it may have to a Creditor
(other than to a Senior Arranger or a Senior Agent) or Debtor as or as a result
of its being a guarantor or surety (including, without limitation,


7
 
 
 




--------------------------------------------------------------------------------





liabilities and obligations arising by way of guarantee, indemnity, contribution
or subrogation and in particular any guarantee or indemnity arising under or in
respect of the Senior Finance Documents and the Second Lien Finance Documents).
“Hardening Period” means any period during which Security, or any other
assurance against loss, is capable of being avoided by virtue of any bankruptcy,
insolvency, liquidation or similar laws.
“Initial Senior Facility Agreement” means the facility agreement originally
dated 5 June 2009, as amended from time to time including as amended and
restated pursuant to the Fourth Global Amendment and Restatement Agreement
between the Borrower, the Senior Security Agent, the Senior Agent, each Senior
Arranger and the Senior Lenders.
“Initial Senior Facility” has the meaning given to the term “Facilities” in the
Initial Senior Facility Agreement.
“Initial Senior Liabilities” means the Senior Liabilities owed by the Debtors to
the Senior Facility Creditors under the Initial Senior Finance Documents.
“Initial Senior Finance Documents” has the meaning given to the term “Finance
Documents” in the Initial Senior Facility Agreement.
“Insolvency Event” means, in relation to a person, a situation where any of the
following occurs in respect of that person:
43(a)
the commencement of a voluntary case (or analogous motion) under U.S. federal
bankruptcy laws or under other laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganisation, winding-up or adjustment of debts or
analogous proceedings (including the commencement of a Bankruptcy Case);

43(b)
that person’s filing of a petition (or analogous motion) seeking to take
advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganisation, winding-up, composition for adjustment of debts or
analogous proceedings;

43(c)
that person’s consent to, or failure to contest, in a timely and appropriate
manner any petition filed against it in an involuntary case under such
bankruptcy laws or other laws;

43(d)
that person’s application for or consent to, or failure to contest in a timely
and appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of a substantial part of its
property, domestic or foreign;

43(e)
any admission in writing by that person of its inability to pay its debts as
they become due;

43(f)
any general assignment by that person for the benefit of creditors;

43(g)
the taking by that person of any corporate action for the purpose of authorising
any of the foregoing;

43(h)
any suspension or threat to suspend by that person of making payment on any of
that person’s debts or, by reason of actual or anticipated financial
difficulties, commencement by that person of negotiations with one  or more of
that person’s creditors with a view



8
 
 
 




--------------------------------------------------------------------------------





to rescheduling any of that person’s indebtedness (other than the Senior
Facility Creditors in connection with the Senior Finance Documents);
43(i)
the appointment of any liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of that
member of the Group or any of its assets;

43(j)
any law or resolution is passed or order made for the winding up, dissolution,
administration or reorganisation of that member of the Group, a moratorium is
declared in relation to any indebtedness of that member of the Group or an
administrator is appointed to that member of the Group;

43(k)
any composition, compromise, assignment or arrangement is made with any of its
creditors; or

43(l)
any analogous procedure or step is taken in any jurisdiction.

“Instructing Group” means at any time:
(a)
prior to the Senior Discharge Date, the Majority Senior Lenders; and

(b)
on or after the Senior Discharge Date, the Majority Second Lien Lenders.

“Intra-Group Liabilities” means the Liabilities owed by any member of the Group
to any other member of the Group (other than the Borrower Liabilities).
“Liabilities” means all present and future liabilities and obligations at any
time of any member of the Group to any Creditor under the Debt Documents, both
actual and contingent and whether incurred solely or jointly or as principal or
surety or in any other capacity together with any of the following matters
relating to or arising in respect of those liabilities and obligations:
45(a)
any refinancing, novation, deferral or extension;

45(b)
any claim for breach of representation, warranty or undertaking or on an event
of default or under any indemnity given under or in connection with any document
or agreement evidencing or constituting any other liability or obligation
falling within this definition;

45(c)
any claim for damages or restitution; and

45(d)
any claim as a result of any recovery by any Debtor of a Payment on the grounds
of preference or otherwise,

and any amounts which would be included in any of the above but for any
discharge, non‑provability, unenforceability or non‑allowance of those amounts
in any insolvency or other proceedings.
“Liabilities Sale” means a Debt Disposal pursuant to paragraph (e) of
Clause 13.1 (Facilitation of Distressed Disposals and Appropriation).


9
 
 
 




--------------------------------------------------------------------------------





“Majority Second Lien Lenders” has the meaning given to the term “Majority
Lenders” in the Second Lien Facility Agreement.
“Majority Senior Lenders” means the “Majority Lenders” under and as defined in
the Initial Senior Facility Agreement or any Refinancing Equivalent.
“Mandatory Prepayment” means a Senior Mandatory Prepayment or a Second Lien
Mandatory Prepayment.
“Margin” means the “Applicable Margin” under and as defined in the Initial
Senior Facility Agreement or any Refinancing Equivalent.
“Non-Cash Consideration” means consideration in a form other than cash.
“Non-Cash Recoveries” means:
52(a)
any proceeds of a Distressed Disposal or a Debt Disposal; or

52(b)
any amount distributed to the Senior Security Agent (or, following the Senior
Discharge Date, the Second Lien Security Agent) pursuant to Clause 8.1 (Turnover
by the Creditors),

which are, or is, in the form of Non-Cash Consideration.
“Non-Distressed Disposal” has the meaning given to that term in Clause 12
(Non-Distressed Disposals).
“Other Liabilities” means, in relation to a member of the Group, any trading and
other liabilities and obligations (not being Borrowing Liabilities or Guarantee
Liabilities) it may have to a Subordinated Creditor, Subordinated Debtor or
Debtor.
“Party” means a party to this Agreement.
“Payment” means, in respect of any Liabilities (or any other liabilities or
obligations), a payment, prepayment, repayment, redemption, defeasance or
discharge of those Liabilities (or other liabilities or obligations).
“Payover Amount” has the meaning given to that term in Clause 7.3(d) (Adequate
Protection).
“Permitted Payment” means:
(a)
a Permitted Second Lien Payment;

(b)
a Permitted Subordinated Liability Payment; or

(c)
a Permitted Senior Liability Payment.

“Permitted Second Lien Payments” means any payment by the Borrower to a Second
Lien Creditor under, or in connection with, a Second Lien Finance Document in
respect of:
(a)
PIK Interest relating to the Second Lien Facility Agreement paid by capitalising
and adding the amount of the applicable interest payment to the principal amount
of the loan thereunder; and



10
 
 
 




--------------------------------------------------------------------------------





(b)
cash payments relating to:

(i)
the legal fees of Winston & Strawn LLP and Paul Hastings LLP incurred on or
prior to the date of this Agreement in the amount notified by the Borrower to
the Senior Agent at or around the date of this Agreement;

(ii)
any legal fees incurred following the date of this Agreement provided that:

(A)
such legal fees are reasonable and proportionate and incurred in connection
with:

(1)
the negotiation, preparation, printing and execution of the Second Lien Finance
Documents; or

(2)
responding to, evaluating, negotiating or complying with any requests for an
amendment, waiver or consent of a Second Lien Finance Document;

(B)
if requested by the Senior Agent, the Borrower promptly delivers supporting
documentary evidence in relation to such fees; and

(C)
any such legal fees are summarised in the applicable Monthly Report; and

(iii)
transaction fees, costs and expenses relating to the Second Lien Agent and/or
the Second Lien Security Agent in an aggregate amount no greater than US$100,000
per annum.

“Permitted Senior Liability Payments” means the Payments permitted by Clause 3.1
(Payments of Senior Liabilities).
“Permitted Subordinated Liability Payments” means the Payments permitted by
Clause 5.2 (Permitted Subordinated Liability Payments).
“Preference Recovery” has the meaning given to that term in Clause 7.4(a)
(Preference Issues).
“Primary Creditors” means:
(a)
the Senior Facility Creditors; and

(b)
the Second Lien Creditors.

“Property” means, in relation to a member of the Group or of a Debtor:
64(a)
any asset of that member of the Group or of that Debtor;

64(b)
any Subsidiary of that member of the Group or of that Debtor; and

64(c)
any asset of any such Subsidiary.

“Qualifying Senior Facility Refinancing” means a refinancing of the Senior
Liabilities where:
65(a)
the proceeds of that refinancing discharge the Senior Liabilities in full;



11
 
 
 




--------------------------------------------------------------------------------





65(b)
the indebtedness created as a result of such refinancing ranks, or is expressed
to rank, in relation to the Second Lien Liabilities in the same manner and to
the same extent as the Senior Liabilities being refinanced;

65(c)
any:

(i)
agent of the providers of the refinancing becomes a Party as a Senior Agent;

(ii)
arranger of the refinancing becomes a Party as a Senior Arranger; and

(iii)
provider of the refinancing becomes a Party as a Senior Lender,

in respect of that refinancing pursuant to Clause 20.8 (Creditor Accession
Undertaking);
65(d)
the terms of the original form of the documents relating to the indebtedness
created by, or the terms of, that refinancing either:

(i)
comply with the following conditions:

(A)
any Senior Principal Increase resulting from the refinancing would not exceed
the Senior Headroom at that time;

(B)
any Refinancing Yield Increase resulting from the refinancing would not cause
the Senior Yield Headroom at that time to be exceeded;

(C)
the facilities made available under those documents do not benefit from any
Security, guarantee, indemnity or other assurance against loss other than that
which is permitted to be taken by the Senior Facility Creditors in respect of
the Senior Liabilities pursuant to Clause 3.4 (Security: Senior Facility
Creditors);

(D)
the date by which all the facilities made available under those documents are
scheduled to have been repaid is no earlier than 180 days before, and does not
extend more than 364 days beyond, the Senior Termination Date applicable to the
Initial Senior Facilities in the original form of the Initial Senior Facility
Agreement;

(E)
to the extent that any financial covenant (however described) in the original
form of those documents (the “Revised Covenant”) is more onerous in any material
respect than any financial covenant in the Initial Senior Finance Documents (the
“Original Covenant”), the relevant Debtors and Primary Creditors, if requested
to do so by the Second Lien Lenders, grant all necessary consents under the
Second Lien Finance Documents to enable the equivalent financial covenant in the
Second Lien Finance Documents (the “Second Lien Covenant”) to be amended so that
any percentage differential between the Revised Covenant and the amended form of
Second Lien Covenant is the same as any percentage differential between the
Original Covenant and the form of Second Lien Covenant prior to that amendment;
and

(F)
the representations, warranties, undertakings (other than financial covenants)
and events of default (however described) in the original



12
 
 
 




--------------------------------------------------------------------------------





form of those documents are not more onerous in any material respect than those
applying under the Initial Senior Finance Documents; or
(ii)
are agreed to by the Majority Second Lien Lenders and the Second Lien Agent.

“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Charged Property.
“Recoveries” has the meaning given to that term in Clause 16.1 (Order of
Application).
“Refinancing Equivalent” means, on and after the completion of a Qualifying
Senior Facility Refinancing and in relation to a provision or term of the
Initial Senior Facility Agreement, any equivalent provision or term in the
Refinancing Senior Facility Agreement which is similar in meaning and effect.
“Refinancing Senior Facility Agreement” means, in relation to a Qualifying
Senior Facility Refinancing, any facility agreement entered into pursuant to
that Qualifying Senior Facility Refinancing.
“Refinancing Senior Facility” means, in relation to a Qualifying Senior Facility
Refinancing, any facility made available under the relevant Refinancing Senior
Finance Documents.
“Refinancing Senior Liabilities” means the Senior Liabilities owed by the
Debtors to the Senior Facility Creditors under the Refinancing Senior Finance
Documents.
“Refinancing Senior Finance Documents” means, in relation to a Qualifying Senior
Facility Refinancing, any documents relating to the indebtedness created by, or
the terms of, that Qualifying Senior Facility Refinancing.
“Refinancing Yield Increase” means, in respect of a Qualifying Senior Facility
Refinancing (or a proposed Qualifying Senior Facility Refinancing) and as at the
date of the completion of that Qualifying Senior Facility Refinancing, the
extent to which:
73(a)
the margin relating to the facilities made available, or to be made available,
pursuant to that Qualifying Senior Facility Refinancing (when aggregated with
each fee or commission relating to those facilities and payable to the arrangers
or lenders of those facilities (when amortised on a straight line basis over the
relevant amortisation period)) exceeds;

73(b)
the Margin relating to the Senior Facility being refinanced (when aggregated
with each fee or commission relating to those facilities and payable to the
arrangers or lenders of those facilities (when amortised on a straight line
basis over the relevant amortisation period)).

“Relevant Liabilities” means, in the case of:
74(a)
a Creditor:

(i)
the Liabilities owed to Creditors ranking (in accordance with the terms of this
Agreement) pari passu with or in priority to that Creditor (as the case may be);
and



13
 
 
 




--------------------------------------------------------------------------------





(ii)
all present and future liabilities and obligations, actual and contingent, of
the Debtors to the Security Agents; and

74(b)
a Debtor, the Liabilities owed to the Creditors together with all present and
future liabilities and obligations, actual and contingent, of the Debtors to the
Security Agents.

“Second Lien Acceleration Event” means the Second Lien Agent exercising any of
its rights under clauses 23.1 (Acceleration) or 23.2 (Automatic Acceleration) of
the Second Lien Facility Agreement.
“Second Lien Agent” means the “Agent” under and as defined in the Second Lien
Facility Agreement.
“Second Lien Commitment” has the meaning given to the term “Commitment” in the
Second Lien Facility Agreement.
“Second Lien Creditors” means:
(a)
the Second Lien Agent;

(b)
the Second Lien Security Agent; and

(c)
each Second Lien Lender.

“Second Lien Discharge Date” means the first date on which all Second Lien
Liabilities have been fully and finally discharged to the satisfaction of the
Second Lien Agent, whether or not as a result of an enforcement, and the Second
Lien Creditors are under no further obligation to provide financial
accommodation to any of the Debtors under the Debt Documents.
“Second Lien Facility” has the meaning given to the term “Facility” in the
Second Lien Facility Agreement.
“Second Lien Facility Agreement” means the second lien facility agreement made
between the Borrower, the Second Lien Creditors and others dated on or about the
date of this Agreement.
“Second Lien Finance Documents” has the meaning given to the term “Finance
Documents” in the Second Lien Facility Agreement.
“Second Lien Lenders” means each “Lender” (as defined in the Second Lien
Facility Agreement).
“Second Lien Liabilities” means the Liabilities owed by the Debtors to the
Second Lien Creditors under or in connection with the Second Lien Finance
Documents.
“Second Lien Mandatory Prepayment” means any mandatory prepayment of any of the
Second Lien Liabilities set out in the original form of the Second Lien Facility
Agreement.
“Secured Obligations” means all the Liabilities and all other present and future
liabilities and obligations at any time due, owing or incurred by any member of
the Group and by each Debtor to any Secured Party under the Debt Documents, both
actual and contingent and whether incurred solely or jointly and as principal or
surety or in any other capacity.
“Secured Parties” means:


14
 
 
 




--------------------------------------------------------------------------------





(a)
each Security Agent;

(b)
any Receiver;

(c)
any Delegate; and

(d)
each of the Primary Creditors from time to time but, in the case of each Primary
Creditor, only if it is a Party or has acceded to this Agreement, in the
appropriate capacity, pursuant to Clause 20.8 (Creditor Accession Undertaking).

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
“Security Agents” means:
(a)
prior to the Senior Discharge Date, the Senior Security Agent and the Second
Lien Security Agent; and

(b)
following the Senior Discharge Date, solely the Second Lien Security Agent.

“Security Documents” means:
90(a)
each of the Transaction Security Documents;

90(b)
any other document entered into at any time by any person creating any
guarantee, indemnity, Security or other assurance against financial loss in
favour of any of the Secured Parties as security for any of the Secured
Obligations; and

90(c)
any Security granted under any covenant for further assurance in any of the
documents referred to in paragraphs (a) and (b) above.

“Security Property” means:
91(a)
the Transaction Security expressed to be granted in favour of each Security
Agent as trustee for the Secured Parties and all proceeds of that Transaction
Security;

91(b)
all obligations expressed to be undertaken by a Debtor to pay amounts in respect
of the Liabilities to each Security Agent as trustee for the Secured Parties and
secured by the Transaction Security together with all representations and
warranties expressed to be given by a Debtor in favour of each Security Agent as
trustee for the Secured Parties;

91(c)
each Security Agent’s interest in any trust fund created pursuant to Clause 8
(Turnover of Receipts);

91(d)
any other amounts or property, whether rights, entitlements, choses in action or
otherwise, actual or contingent, which a Security Agent is required by the terms
of the Debt Documents to hold as trustee on trust for the Secured Parties.

“Senior Acceleration Event” means the Senior Agent exercising any of its rights
under clauses 24.1 (Acceleration) or 24.2 (Automatic Acceleration) of the
Initial Senior Facility Agreement or under any Refinancing Equivalent.


15
 
 
 




--------------------------------------------------------------------------------





“Senior Agent” means the “BPIFAE Agent” under and as defined in the Initial
Senior Facility Agreement or, if it becomes a Party as a Senior Agent in respect
of the relevant Qualifying Senior Facility Refinancing, any agent of the
providers of that Qualifying Senior Facility Refinancing.
“Senior Arranger” means any “Mandated Lead Arranger” under and as defined in the
Initial Senior Facility Agreement or, if it becomes a Party as a Senior Arranger
in respect of the relevant Qualifying Senior Facility Refinancing, any arranger
of that Qualifying Senior Facility Refinancing.
“Senior Commitment” means a “Commitment” under and as defined in the Initial
Senior Facility Agreement or any Refinancing Equivalent.
“Senior Discharge Date” means the first date on which all Senior Liabilities
have been fully and finally discharged to the satisfaction of the Senior Agent,
whether or not as the result of an enforcement, and the Senior Lenders are under
no further obligation to provide financial accommodation to any of the Debtors
under the Debt Documents.
“Senior Event of Default” means an Event of Default under the Senior Facility
Agreement.
“Senior Facility” means:
98(a)
prior to the completion of the first Qualifying Senior Facility Refinancing, the
Initial Senior Facility; and

98(b)
on and after the completion of a Qualifying Senior Facility Refinancing, any
relevant Refinancing Senior Facility.

“Senior Facility Agreement” means:
99(a)
prior to the completion of the first Qualifying Senior Facility Refinancing, the
Initial Senior Facility Agreement; and

99(b)
on and after the completion of a Qualifying Senior Facility Refinancing, the
relevant Refinancing Senior Facility Agreement.

“Senior Facility Creditors” means:
(a)
each Senior Agent;

(b)
each Senior Arranger;

(c)
each Senior Lender; and

(d)
each Senior Security Agent.

“Senior Facility Security Documents” has the meaning given to that term in the
Senior Facility Agreement.
“Senior Finance Documents” means:
101(a)
prior to the completion of the first Qualifying Senior Facility Refinancing, the
Initial Senior Finance Documents; and



16
 
 
 




--------------------------------------------------------------------------------





101(b)
on or after the completion of a Qualifying Senior Facility Refinancing, the
relevant Refinancing Senior Finance Documents.

“Senior Headroom” means, at any time and in relation to a Senior Principal
Increase (the “Relevant Senior Principal Increase”), 10% of the Loans then
outstanding as at the date of this Agreement less the Common Currency Amount of
the aggregate amount of any Senior Principal Increases other than the Relevant
Senior Principal Increase.
“Senior Lender Liabilities” means the Senior Liabilities owed by the Debtors to
the Senior Lenders.
“Senior Lenders” means each “Lender” (as defined in the Initial Senior Facility
Agreement) or any Refinancing Equivalent).
“Senior Liabilities” means the Liabilities owed by the Debtors to the Senior
Facility Creditors under the Senior Finance Documents.
“Senior Mandatory Prepayment” means any mandatory prepayment of any of the
Senior Liabilities set out in the Senior Facility Agreement or pursuant to any
Refinancing Equivalent.
“Senior Payment Default” means a Default under clause 23.1 (Non-Payment) of the
Initial Senior Facility Agreement or under any Refinancing Equivalent.
“Senior Principal” means, at any time, and in relation to the Senior Finance
Documents, the then aggregate (without double counting) of the Common Currency
Amount of:
107(a)
any amounts borrowed and not repaid or prepaid (assuming prepayment by the
Borrower with the proceeds of the utilisation under the Second Lien Facility
Agreement); and

107(b)
the committed financial accommodation available (or potentially available),

under those Senior Finance Documents and, in the case of paragraph (b) above, by
reference to the application, at that time, of any relevant limitation on the
potential amount of that financial accommodation but excluding any principal
that has arisen as a result of PIK Interest.
“Senior Principal Increase” means, in relation to an amendment or waiver of the
Senior Finance Documents, or to a Qualifying Senior Facility Refinancing (or a
proposed Qualifying Senior Facility Refinancing), the extent to which the Senior
Principal immediately after that amendment or waiver, or immediately after the
completion of that Qualifying Senior Facility Refinancing, would (as a result of
that amendment or waiver, or Qualifying Senior Facility Refinancing (and after
taking account of any repayment or cancellation to be effected at the same time
as, or immediately after, that amendment or waiver, or the completion of that
Qualifying Senior Facility Refinancing)), incrementally exceed either:
(a)
the Senior Principal as at the date of this Agreement; or

(b)
if less, the Senior Principal immediately before that amendment, waiver or the
completion of that Qualifying Senior Facility Refinancing.

“Senior Security Agent” means the “Security Agent” under and as defined in the
Initial Senior Facility Agreement or, if it becomes a Party as a Senior Agent in
respect of the relevant Qualifying


17
 
 
 




--------------------------------------------------------------------------------





Senior Facility Refinancing, any agent of the providers of that Qualifying
Senior Facility Refinancing.
“Senior Termination Date” means the date by which all the Senior Facilities are
scheduled to have been repaid in full pursuant to the Senior Facility Agreement.
“Senior Yield Headroom” means, at any time and in relation to:
112(a)
any increase in Margin, or inclusion of additional margin, under
paragraph (a)(ii)(B) of Clause 3.3 (Restriction on Amendments and Waivers:
Senior Liabilities) (a “Margin Increase”); and

112(b)
any Refinancing Yield Increase,

an effect which, when aggregated with:
(i)
any Margin Increase (other than that Margin Increase); and

(ii)
any Refinancing Yield Increase (other than that Refinancing Yield Increase),

is equivalent to an increase in the Margin in each calendar year relating to the
Initial Senior Facility by up to 2% per annum (by reference to the original form
of the Initial Senior Finance Documents).
“Shortfall” has the meaning given to that term in Clause 7.3(d) (Adequate
Protection).
“Spot Rate of Exchange” means, in respect of the conversion of one currency (the
“First Currency”) into another currency (the “Second Currency”):
116(a)
the relevant Security Agent’s spot rate of exchange; or

116(b)
(if the relevant Security Agent does not have an available spot rate of
exchange) any other publicly available spot rate of exchange selected by the
relevant Security Agent (acting reasonably),

for the purchase of the Second Currency with the First Currency in the London
foreign exchange market at or about 11:00 a.m. (London time) on a particular
day, which shall, in either case, be notified by the relevant Security Agent.
“Subordinated Creditor” means:
117(a)
any Original Subordinated Creditor; and

117(b)
any person which has become a Subordinated Creditor in accordance with
Clause 20.3 (Change of Subordinated Creditor) and Clause 20.4 (Accession of
Subordinated Creditors),

which, in each case, has not ceased to be a Subordinated Creditor in accordance
with this Agreement.
“Subordinated Debtor” means:
118(a)
any Original Subordinated Debtor; and



18
 
 
 




--------------------------------------------------------------------------------





118(b)
any person which has become a Subordinated Debtor in accordance with Clause 20.9
(New Debtor),

which, in each case, has not ceased to be a Subordinated Debtor in accordance
with this Agreement.
“Subordinated Liabilities” means the Liabilities owed to a Subordinated Creditor
by a Subordinated Debtor or any other member of the Group, provided that Second
Lien Liabilities shall not constitute “Subordinated Liabilities”.
“Subordinated Liabilities Documents” means all documents, agreements and
instruments evidencing or recording any Subordinated Liabilities.
“Thermo Junior Subordination Deed” means the subordination deed dated 2 July
2019 and made between the Borrower, Thermo Funding Company LLC, [*], [*] and
[*].
“Thermo Subordination Deed” means the subordination deed dated 22 June 2009 (as
amended and restated on 31 July 2013) and made between the Borrower, Thermo
Funding Company LLC, the Senior Security Agent and the Senior Agent.
“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
“Transaction Security” means the Security created or evidenced or expressed to
be created or evidenced under or pursuant to the Security Documents.
“Transaction Security Documents” means the “Security Documents” under and as
defined in the Initial Senior Facility Agreement or any Refinancing Equivalent.
“VAT” means:
126(a)
any tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112); and

126(b)
any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

1.2
Construction

(a)
Unless a contrary indication appears, a reference in this Agreement to:

(i)
the verb “amend”, in relation to any provision of any agreement or document,
means to amend, waive, modify, alter or vary that provision (and “amendment”
shall be construed accordingly);

(ii)
an “amount” includes an amount of cash and an amount of Non-Cash Consideration;

(iii)
the “Borrower”, any “Creditor”, any “Debtor”, any “Facility Agent”, “Party”,
“Primary Creditor”, a “Security Agent”, “Senior Agent”, “Senior



19
 
 
 




--------------------------------------------------------------------------------





Arranger”, “Senior Facility Creditor”, any “Second Lien Agent”, any “Second Lien
Creditor” any “Second Lien Lender”, “Senior Facility Creditor”, any “Senior
Lender”, “Subordinated Debtor” or “Subordinated Creditor” shall be construed to
be a reference to it in its capacity as such and not in any other capacity;
(iv)
any “Creditor”, any “Debtor”, any “Facility Agent”, any “Party”, a “Security
Agent” or any other person shall be construed so as to include its successors in
title, permitted assigns and permitted transferees to, or of, its rights and/or
obligations under the Debt Documents and, in the case of a Security Agent, any
person for the time being appointed as a Security Agent or Security Agents in
accordance with this Agreement;

(v)
“assets” includes present and future properties, wireless spectrum assets of
every kind, revenues and rights of every description;

(vi)
a “Debt Document” or any other agreement or instrument is (other than a
reference to a “Debt Document” or any other agreement or instrument in “original
form”) a reference to that Debt Document, or other agreement or instrument, as
amended, novated, supplemented, extended or restated as permitted by this
Agreement;

(vii)
a “distribution” of, or out of, the assets of a member of the Group, includes a
distribution of cash and a distribution of Non-Cash Consideration;

(viii)
“enforcing” (or any derivation) the Transaction Security includes the
appointment of an administrator, liquidator, receiver or trustee (or any
analogous officer in any jurisdiction) of a Debtor by the Senior Security Agent
(or, following the Senior Discharge Date, the Second Lien Security Agent);

(ix)
a “group of Creditors” includes all the Creditors and a “group of Primary
Creditors” includes all the Primary Creditors;

(x)
“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

(xi)
a reference to “notice” includes any notice, request, instruction, demand or
other communication;

(xii)
the “original form” of a “Debt Document” or any other agreement or instrument is
a reference to that Debt Document, agreement or instrument as originally entered
into provided that, in the case of a Senior Finance Document, any reference to
the “original form” of a Senior Finance Document is a reference to such Senior
Finance Document that is in force as at the date of this Agreement;

(xiii)
a reference to “payment” includes a distribution, prepayment, repayment or
redemption and references to “pay” include distribute, prepay, repay or redeem;



20
 
 
 




--------------------------------------------------------------------------------





(xiv)
a “person” includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium,
partnership or other entity (whether or not having separate legal personality);

(xv)
“proceeds” of a Distressed Disposal or of a Debt Disposal includes proceeds in
cash and in Non-Cash Consideration;

(xvi)
a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

(xvii)
“set‑off” includes combining accounts and payment netting;

(xviii)
“shares” or “share capital” include equivalent ownership interests (and
“shareholder” and similar expressions shall be construed accordingly); and

(xix)
a provision of law is a reference to that provision as amended or re-enacted.

(b)
Section, Clause and Schedule headings are for ease of reference only.

(c)
A Default (other than an Event of Default) is “continuing” if it has not been
remedied or waived, and an Event of Default is “continuing” if it has not been
waived in writing by the Senior Agent and/or the Second Lien Agent, as the case
may be, in each case, in accordance with the terms of this Agreement.

1.3
Third Party Rights

(a)
Unless expressly provided to the contrary in this Agreement, a person who is not
a Party has no right under the Contracts (Rights of Third Parties) Act 1999 (the
“Third Parties Act”) to enforce or to enjoy the benefit of any term of this
Agreement.

(b)
Notwithstanding any term of this Agreement, the consent of any person who is not
a Party is not required to rescind or vary this Agreement at any time.

(c)
Any Receiver or Delegate may, subject to this Clause 1.3 and the Third Parties
Act, rely on any Clause of this Agreement which expressly confers rights on it.

1.4
Defined Terms

(a)
On or prior to the Senior Discharge Date, words defined in the Senior Facility
Agreement have, unless expressly defined in this Agreement, the same meaning in
this Agreement.

(b)
After the Senior Discharge Date, words defined in the Second Lien Facility
Agreement have, unless expressly defined in this Agreement, the same meaning in
this Agreement.

(c)
If after the Senior Discharge Date a term is defined in the Senior Facility
Agreement but not in the Second Lien Facility Agreement, any reference to such
term in this Agreement shall have the same meaning given to such term in the
Senior Facility Agreement.

1.5
Agreement to Override



21
 
 
 




--------------------------------------------------------------------------------





Unless expressly stated otherwise in this Agreement, this Agreement overrides
anything in the Debt Documents to the contrary.
1.6
No Registrable Security Interests

No part of this Agreement is intended to or shall create a registrable Security.
1.7
Deed

Each Party intends this document to take effect as a deed (even if a Senior
Facility Creditor only executes it under hand).
1.8
Facility Agents

(a)
The Senior Agent has been appointed by each other Senior Facility Creditor
(other than the Senior Security Agent) to act as agent on its behalf pursuant to
clause 28 (Role of the BPIFAE Agent, the Security Agent and the Mandated Lead
Arrangers) of the Initial Senior Facility Agreement and shall act in accordance
with the instructions of the Majority Senior Lenders or such other group of
Senior Lenders pursuant to such clause and exercise any other right or
discretion of the Senior Agent howsoever described in accordance with the
relevant provisions of the Senior Finance Documents.

(b)
The Second Lien Agent has been appointed by each other Second Lien Creditor
(other than the Second Lien Security Agent) to act as agent on its behalf
pursuant to clause 27 (Role of the Agent and the the Security Agent) of the
Second Lien Facility Agreement and shall act in accordance with the instructions
of the Majority Second Lien Lenders or such other group of Second Lien Lenders
pursuant to such clause and exercise any other right or discretion of the Second
Lien Agent howsoever described in accordance with the relevant provisions of the
Second Lien Finance Documents.

1.9
Security Agents

(a)
The Senior Security Agent has been appointed by each other Senior Facility
Creditor (other than the Senior Agent) to act as agent on its behalf pursuant to
clause 28 (Role of the BPIFAE Agent, the Security Agent and the Mandated Lead
Arrangers) of the Initial Senior Facility Agreement and shall act in accordance
with the instructions of the Majority Senior Lenders or such other group of
Senior Lenders pursuant to such clause and exercise any other right or
discretion of the Senior Security Agent howsoever described in accordance with
the relevant provisions of the Senior Finance Documents.

(b)
The Second Lien Security Agent has been appointed by each other Second Lien
Creditor (other than the Second Lien Security Agent) to act as agent on its
behalf pursuant to clause 27 (Role of the Agent and the the Security Agent) of
the Second Lien Facility Agreement and shall act in accordance with the
instructions of the Majority Second Lien Lenders or such other group of Second
Lien Lenders pursuant to such clause and exercise any other right or discretion
of the Second Lien Agent howsoever described in accordance with the relevant
provisions of the Second Lien Finance Documents.


2.
Ranking and Priority



22
 
 
 




--------------------------------------------------------------------------------





2.1
Primary Creditor Liabilities

Each of the Parties agrees that the Liabilities owed by the Debtors to the
Primary Creditors shall rank in right and priority of payment in the following
order and are postponed and subordinated to any prior ranking Liabilities as
follows:
(a)
first, the Senior Liabilities; and

(b)
second, the Second Lien Liabilities.

2.2
Transaction Security

(a)
Each of the Parties agrees that the Transaction Security shall rank and secure
the following Liabilities (but only to the extent that such Transaction Security
is expressed to secure those Liabilities) in the following order:

(i)
first, the Senior Liabilities; and

(ii)
second, the Second Lien Liabilities.

(b)
Each of the Parties agrees that the Senior Facility Security Documents shall
only secure the Senior Liabilities.

(c)
Each Party will co-operate with each other to ensure that:

(i)
any registration of a Security Document; and

(ii)
any notice given under a Security Document,

is consistent with the ranking of the Liabilities and the Transaction Security
under this Agreement.
2.3
Ranking of Liabilities Unaffected

The ranking set out in this Clause 2 (Ranking and Priority) and the order of
priority of the Transaction Security referred to in this Agreement shall apply
notwithstanding:
(a)
any reduction or increase in the principal amount secured by the Transaction
Security in respect of the Liabilities owing to the Primary Creditors or by any
intermediate reduction or increase in, amendment or variation to any of the Debt
Documents (or by any variation or satisfaction of) any of the Liabilities or any
other circumstances, in each case, to the extent permitted under the terms of
this Agreement;

(b)
the order in which or dates upon which this Agreement and the other Debt
Documents are executed or the order of registration, notice or execution of any
Security Document or other document;

(c)
the date upon which any of the Liabilities arise or of any fluctuations in the
amount of any of the Liabilities outstanding;

(d)
when any Liability is incurred;

(e)
whether or when a Secured Party is obliged to advance any Liabilities;



23
 
 
 




--------------------------------------------------------------------------------





(f)
any intermediate discharge of any Liability;

(g)
the creation in favour of any Secured Party, in accordance with this Agreement,
of any additional Security over the undertaking, properties or assets of a
Debtor or any asset which is subject to a floating charge in any Security
Document becoming subject to a Security which is a fixed charge or a
crystallised floating charge; or

(h)
any contrary provisions in any Debt Document.

2.4
Subordinated Liabilities

(a)
Each of the Parties agrees that the Subordinated Liabilities are postponed and
subordinated to the Liabilities owed by the Debtors to the Primary Creditors.

(b)
This Agreement does not purport to rank any of the Subordinated Liabilities as
between themselves.


3.
Senior Liabilities

3.1
Payment of Senior Liabilities

The Debtors may make Payments of the Senior Liabilities at any time in
accordance with the Senior Finance Documents.
3.2
Amendments and Waivers: Senior Facility Creditors

Subject to Clause 3.3 (Restriction on Amendments and Waivers: Senior
Liabilities), the Senior Facility Creditors may amend or waive the terms of the
Senior Finance Documents in accordance with their terms (and subject to any
consent required under them) at any time.
3.3
Restriction on Amendments and Waivers: Senior Liabilities

(a)
The Senior Facility Creditors may not amend or waive the terms of the Senior
Finance Documents if the amendment or waiver is, in relation to the original
form of the Senior Finance Documents, an amendment or waiver which:

(i)
constitutes a Senior Principal Increase the amount of which exceeds the Senior
Headroom at that time;

(ii)
constitutes an increase in the applicable Margin, or the inclusion of an
additional margin, relating to the Senior Facility other than such an increase
or inclusion which is:

(A)
contemplated in the original form of the Senior Finance Documents; or

(B)
not otherwise permitted pursuant to paragraph (A) above and the effect of which
does not cause the Senior Yield Headroom at that time to be exceeded;

(iii)
is in respect of clause 7 (Prepayment and Cancellation) of the Senior Facility
Agreement and which if made would increase the amounts payable by the



24
 
 
 




--------------------------------------------------------------------------------





Borrower to the Senior Facility Creditors prior to the Senior Termination Date
in an aggregate amount greater than the amount equivalent to 10% of the Loans
outstanding as at the date of this Agreement;
(iv)
constitutes a change in the currency of payment of any amount under any of the
Senior Finance Documents;

(v)
constitutes an increase in, or addition of, any fees or commission in an amount
greater than 2% (in aggregate) in any calendar year, other than such an increase
or addition which is:

(A)
in consideration for the amendment or waiver of, or the giving of a consent
under, any term of a Senior Finance Document;

(B)
in consideration for the performance of functions in connection with the
refinancing or restructuring of the Senior Liabilities;

(C)
contemplated by the original form of the Senior Finance Documents;

(D)
in respect of a fee or commission payable to the Senior Agent or the Senior
Security Agent; or

(E)
any additional premia payable to BPIFAE;

(vi)
results in any deferral of any scheduled repayment of the Senior Liabilities
(other than Liabilities due to the Senior Agent or the Senior Arranger) to a
date more than 364 days after the Senior Termination Date; or

(vii)
constitutes a change to:

(A)
clause 26 (Changes to the Lenders) of the Senior Facility Agreement (or any
Refinancing Equivalent);

(B)
the form of Transfer Certificate (or any schedule related thereto) set out in
schedule 5 (Form of Transfer Certificate and Assignment Agreement) of the
original form of the Senior Facility Agreement (or any Refinancing Equivalent);
or

(C)
the form of Assignment Agreement (or any schedule related thereto) set out in
schedule 5 (Form of Transfer Certificate and Assignment Agreement) of the
original form of the Senior Facility Agreement (or any Refinancing Equivalent),

that, in each case, of this paragraph (vii), could reasonably be expected to
adversely affect the rights of a Second Lien Lender under Clause 4.10 (Option to
Purchase: Second Lien Lenders),
unless, in each case the prior consent of the Majority Second Lien Lenders is
obtained.
(b)
For the purposes of paragraph (a) above, in determining whether the consent of
the Majority Second Lien Lenders has been obtained, if a Second Lien Lender does
not accept or reject such request for consent within 15 Business Days of the
date the Senior



25
 
 
 




--------------------------------------------------------------------------------





Agent notifies the Second Lien Agent that the consent of the Majority Second
Lien Lenders is required, such Second Lien Lender shall be deemed to have
consented to such request.
3.4
Security: Senior Facility Creditors

(a)
The Senior Facility Creditors may take, accept or receive the benefit of:

(i)
any Security in respect of the Senior Liabilities from any member of the Group
in addition to the Senior Facility Security Documents which to the extent
legally possible is, at the same time, also offered either:

(A)
to the Second Lien Security Agent as trustee for the other Secured Parties in
respect of their Liabilities; or

(B)
in the case of any jurisdiction in which effective Security cannot be granted in
favour of the Second Lien Security Agent as trustee for the Secured Parties:

(1)
to the other Secured Parties in respect of their Liabilities; or

(2)
to the Second Lien Security Agent under a parallel debt structure for the
benefit of the other Secured Parties,

and ranks in the same order of priority as that contemplated in Clause 2.2
(Transaction Security);
(ii)
a BPIFAE Insurance Policy; and

(iii)
any guarantee, indemnity or other assurance against loss in respect of the
Senior Liabilities from any member of the Group in addition to those in:

(A)
the original form of Senior Facility Agreement;

(B)
this Agreement; or

(C)
any Common Assurance,

if and to the extent legally possible, at the same time it is also offered to
the other Secured Parties in respect of their Liabilities and ranks in the same
order of priority as that contemplated in Clause 2 (Ranking and Priority).
(b)
Nothing in this Agreement shall require or oblige a Senior Facility Creditor to
share the benefit or rights of a Senior Facility Creditor in respect of a BPIFAE
Insurance Policy and solely the Senior Facility Creditors may take, accept or
receive the benefit of a BPIFAE Insurance Policy.

3.5
Senior Facility Creditor Voting



26
 
 
 




--------------------------------------------------------------------------------





(a)
The Parties hereby agree and acknowledge that, pursuant to the terms of a BPIFAE
Insurance Policy, BPIFAE shall be entitled to direct the manner in which voting
rights or any other rights, powers, authorities and discretions held by the
Senior Lenders with respect to the Senior Facilities are exercised.

(b)
Other than as contemplated by Clause 4.10(a) (Option to Purchase: Second Lien
Lenders), the Senior Agent shall seek the instructions of BPIFAE with respect to
any matter on which any Senior Lender is entitled to vote or exercise any right,
power, authority or discretion (whether under this Agreement, any other Senior
Finance Document or any related agreements). The Senior Agent shall notify the
Senior Lenders of the instructions of BPIFAE in respect thereof.

3.6
Debt Service Reserve Account

Nothing in this Agreement will prevent or restrict any rights of a Senior
Facility Creditor in relation to the Debt Service Reserve Account and the other
Project Accounts pursuant to, and in accordance with, the Accounts Agreement.
3.7
Equity cure rights

(a)
Prior to the occurrence of a Senior Acceleration Event, nothing in any Debt
Document shall prevent or restrict any Second Lien Lender from making an Equity
Cure Contribution to the Borrower in accordance with clause 23.2 (Financial
Covenants) of the Initial Senior Facility Agreement, or any Refinancing
Equivalent, and each of the Parties agrees that the Borrower will accept and
ensure that any such Equity Cure Contribution (or equivalent payment) is applied
towards curing or otherwise remedying any actual or potential breach of any
financial covenant contained in the Initial Senior Facility Agreement or any
other Senior Facility Agreement.

(b)
The Borrower agrees that it shall take all steps necessary to facilitate a
Second Lien Lender making an Equity Cure Contribution (as defined in the Initial
Senior Facility Agreement) or any Refinancing Equivalent.

3.8
Accounts Agreement – A&R Agreement

(a)
The Second Lien Agent and the Second Lien Security Agent shall promptly execute
the “A&R Agreement” (as such term is defined in the Fourth Global Amendment and
Restatement Agreement) (for and on behalf of each other Second Lien Creditor)
following a request from the Senior Agent or the Borrower so long as the terms
of the A&R Agreement:

(i)
provide that:

(A)
prior to the Senior Dicharge Date, neither the Second Lien Agent nor the Second
Lien Security Agent shall have any rights or obligations under the A&R
Agreement;

(B)
on and from the Senior Discharge Date:

(1)
the Second Lien Agent shall, where relevant, assume all rights and obligations
of the Senior Agent who shall retire as the



27
 
 
 




--------------------------------------------------------------------------------





Senior Agent at or around the Senior Discharge Date in accordance with the terms
of the Senior Finance Documents; and
(2)
the Second Lien Security Agent shall, where relevant, assume all rights and
obligations of the Senior Security Agent who shall retire as the Senior Security
Agent at or around the Senior Discharge Date in accordance with the terms of the
Senior Finance Documents; and

(C)
on and from the Senior Discharge Date, a new account bank, the identity of which
is agreed as between the Borrower and the Majority Second Lien Lenders (the
“Replacement Account Bank”), replaces BNP Paribas as the Offshore Account Bank
and the Borrower opens new bank accounts with such Replacement Account Bank in
replacement of the Offshore Project Accounts (with such Offshore Project
Accounts to be closed in accordance with the A&R Agreement); and

(ii)
do not have a material adverse effect on the ability of the Borrower to perform
its material obligations under the Second Lien Finance Documents.

(b)
The Borrower shall notify the Senior Agent and the Offshore Account Bank in
writing no later than 45 days prior to the proposed Senior Discharge Date of:

(i)
the identifity of the proposed Replacement Account Bank; and

(ii)
the bank account or accounts (including details of the bank with which such
account is held and the jurisdiction in which such account is located) to
enable, amongst other things, the Offshore Account Bank to:

(A)
satisfy any “know-your-customer” and other internal requirements of the Senior
Agent or the Offshore Account Bank; and

(B)
disburse any amounts remaining on deposit in the Offshore Project Accounts to
the Borrower following the Senior Discharge Date in accordance with the A&R
Agreement.


4.
Second Lien Liabilities

4.1
Restriction on Payment: Second Lien Liabilities



28
 
 
 




--------------------------------------------------------------------------------





(a)
Prior to the Senior Discharge Date:

(i)
no Second Lien Creditor shall demand or receive, and no Debtor shall make, any
Payment, repayment or prepayment (including any Second Lien Mandatory
Prepayment) of any principal, interest or other amount on or in respect of, or
any distribution in respect of, or any redemption, purchase or defeasance of,
any Second Lien Liabilities in cash or in kind, except as permitted by
Clause 4.2 (Permitted Payments) or Clause 6.4 (Filing of claims);

(ii)
no Second Lien Creditor shall apply any money or property in or towards
discharge of, and no Debtor shall redeem, purchase or defease, any Second Lien
Liabilities, except as permitted by Clause 4.2 (Permitted Payments) or
Clause 6.4 (Filing of Claims);

(iii)
no Second Lien Creditor nor any Debtor shall exercise any set‑off against any
Second Lien Liabilities, except as permitted by Clause 4.2 (Permitted Payments),
Clause 4.9 (Limited Permitted Enforcement: Second Lien Creditors) or Clause 6.4
(Filing of Claims);

(iv)
no Second Lien Creditor shall permit to subsist or receive, and no Debtor shall
create or permit to subsist any Security, or any guarantee, for, or in respect
of, any Second Lien Liability (other than the Transaction Security and except as
permitted pursuant to Clause 4.7 (Security: Second Lien Creditors);

(v)
no Second Lien Creditor shall claim or rank as a creditor in the insolvency,
winding‑up, bankruptcy or liquidation of a Debtor other than in accordance with
Clause 6.4 (Filing of Claims) or Clause 4.9 (Limited Permitted Enforcement:
Second Lien Creditors);

(vi)
no Second Lien Creditor or Debtor shall take or omit to take any action whereby
the ranking and/or subordination contemplated by this Agreement may be impaired;
and

(vii)
no Second Lien Creditor or Debtor shall permit any Second Lien Liabilities to be
evidenced by a negotiable instrument other than a promissory note issued to a
Second Lien Lender pursuant to, and in accordance with, the terms of the Second
Lien Facility Agreement provided that any such promissory note is stated to be
subject to the terms of this Agreement.

(b)
Paragraph (a) above does not apply to any action taken with the prior written
consent of the Senior Agent.

(c)
On or after the Senior Discharge Date, a Debtor may make Payments to the Second
Lien Creditors in respect of the Second Lien Liabilities in accordance with the
Second Lien Finance Documents.

4.2
Permitted Payments

The Borrower may pay, and the Second Lien Creditors may receive and retain, in
each case, payments in respect of any Second Lien Liabilities that is a
Permitted Second Lien Payment


29
 
 
 




--------------------------------------------------------------------------------





made in accordance with the original form of the Second Lien Finance Documents
(subject to any amendments permitted by this Agreement).
4.3
Amendments to Second Lien Finance Documents

(a)
Until the Senior Discharge Date, neither a Second Lien Creditor nor a Debtor
shall amend, terminate or give any waiver or other Consent under any provision
of any Second Lien Finance Document.

(b)
Paragraph (a) above does not apply to any amendment, termination, waiver or
Consent:

(i)
made with the prior written consent of the Senior Agent; or

(ii)
which is minor, technical or administrative or corrects a manifest error.

4.4
Representations: Second Lien Creditors

Each Second Lien Creditor (other than the Second Lien Agent) makes the
representations and warranties set out in this Clause 4.4 to the Senior Facility
Creditors on the date of this Agreement:
(a)
it is a corporation, limited partnership, public limited company, limited
liability company or is a natural person, as applicable, duly organised and
validly existing (and to the extent applicable, in good standing) under the law
of its jurisdiction of organisation;

(b)
it has the power to own its assets and carry on its business as it is being
conducted;

(c)
subject to the Reservations, the obligations expressed to be assumed by it in
this Agreement are legal, valid, binding and enforceable obligations;

(d)
it has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, this Agreement
and all the transactions contemplated by this Agreement; and

(e)
the Second Lien Finance Documents contain all the terms and conditions of the
Second Lien Liabilities.

4.5
Payment Obligations and Capitalisation of Interest Continue

(a)
No Debtor shall be released from the liability to make any Payment (including of
default interest, which shall continue to accrue) under any Second Lien Finance
Document by the operation of Clause 4.1 (Restriction on Payment: Second Lien
Liabilities) even if its obligation to make that Payment is restricted at any
time by the terms of any of that Clause or this Agreement.

(b)
The accrual and capitalisation of interest in accordance with the Second Lien
Facility Agreement shall continue.

4.6
Designation of Second Lien Finance Documents

If the terms of a document effect a change which would, if that change was
effected by way of amendment to, or waiver of, the terms of a Second Lien
Finance Document, require the consent of the Majority Senior Lenders under
Clause 4.3 (Amendments to Second Lien Finance Documents), that document shall
not constitute a Second Lien Finance Document for the purposes


30
 
 
 




--------------------------------------------------------------------------------





of this Agreement or a “Finance Document” for the purposes of the Second Lien
Facility Agreement without the prior consent of the Majority Senior Lenders.
4.7
Security: Second Lien Creditors

At any time prior to the Senior Discharge Date, the Second Lien Creditors may
not take, accept or receive the benefit of any Security, guarantee, indemnity or
other assurance against loss from (or over the assets of or over the shares in)
any member of the Group in respect of the Second Lien Liabilities other than:
(a)
the Second Lien Security Documents;

(b)
any guarantee, indemnity or other assurance against loss contained in:

(i)
the original form of those Second Lien Finance Documents entered into as at the
date of this Agreement;

(ii)
this Agreement; or

(iii)
any Common Assurance; and

(c)
as otherwise contemplated by Clause 3.4 (Security: Senior Facility Creditors),

unless the prior consent of the Majority Senior Lenders is obtained.
4.8
Restriction on Enforcement: Second Lien Creditors

(a)
Subject to Clause 4.9 (Limited Permitted Enforcement: Second Lien Creditors), no
Second Lien Creditor shall be entitled to take any Enforcement Action in respect
of any of the Second Lien Liabilities prior to the Senior Discharge Date.

(b)
If required by the Senior Agent or the Senior Security Agent to take Enforcement
Action, the Second Lien Creditors will promptly take the relevant Enforcement
Action and apply any proceeds from that Enforcement Action in accordance with
this Agreement.

(c)
Following the Senior Discharge Date, a Second Lien Creditor shall be entitled to
take any Enforcement Action in respect of any of the Second Lien Liabilities
pursuant to, and in accordance with, the terms of the Second Lien Facility
Agreement.

4.9
Limited Permitted Enforcement: Second Lien Creditors

(a)
After the occurrence of an Insolvency Event (other than a Bankruptcy Case) in
relation to any member of the Group, each Second Lien Creditor may (unless
otherwise directed by the Senior Security Agent or unless the Senior Security
Agent has taken, or has given notice that it intends to take, action on behalf
of that Second Lien Creditor in accordance with Clause 6.4 (Filing of Claims))
exercise any right they may otherwise have against that member of the Group to:

(i)
accelerate any of that member of the Group’s Second Lien Liabilities or declare
them prematurely due and payable or payable on demand;



31
 
 
 




--------------------------------------------------------------------------------





(ii)
make a demand under any guarantee, indemnity or other assurance against loss
given by that member of the Group in respect of any Second Lien Liabilities; or

(iii)
claim and prove in any insolvency process of that member of the Group for the
Second Lien Liabilities owing to it.

(b)
Prior to the Senior Discharge Date, in any Bankruptcy Case of any member of the
Group:

(i)
any Second Lien Creditor may file a claim or statement of interest with respect
to the Second Lien Liabilities under the Second Lien Facility against the
applicable member of the Group;

(ii)
a Second Lien Creditor may vote on any plan of reorganisation in accordance with
the terms of this Agreement; and

(iii)
the Second Lien Creditors may file any responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Second Lien Creditors or the avoidance of any Security in respect thereof to
the extent not inconsistent with the terms of this Agreement,

provided that, if the Second Lien Agent or any Second Lien Creditor becomes a
judgment lien creditor or other secured creditor in respect of any Transaction
Security as a result of its enforcement of its rights as an unsecured creditor
or otherwise, such judgment lien or any other lien shall be:
(A)
subordinated to the Security securing the Senior Liabilities on the same basis
as the other Security securing the Second Lien Liabilities are so subordinated
to the Transaction Security securing Senior Liabilities under this Agreement,
and

(B)
otherwise subject to the terms of this Agreement for all purposes to the same
extent as all other Transaction Security securing the Second Lien Liabilities
are subject to this Agreement.

(c)
Nothing in this Agreement shall prohibit, or restrict, a Second Lien Creditor
from:

(i)
the taking of any action falling within paragraphs (a)(vii) or (d) in the
definition of “Enforcement Action” which is necessary (but only to the extent
necessary) to preserve the validity, existence or priority of claims in respect
of the Second Lien Liabilities, including the registration of such claims before
any court or governmental authority and the bringing, supporting or joining of
proceedings to prevent any loss of the right to bring, support or join
proceedings by reason of applicable limitation periods; and

(ii)
bringing legal proceedings against any person solely for the purpose of:

(A)
obtaining injunctive relief (or any analogous remedy outside England and Wales)
to restrain any actual or putative breach of any Second Lien Finance Document to
which it is party;



32
 
 
 




--------------------------------------------------------------------------------





(B)
obtaining specific performance (other than specific performance of an obligation
to make a payment) with no claim for damages; or

(C)
requesting judicial interpretation of any provision of any Second Lien Finance
Document to which it is party with no claim for damages.”

4.10
Option to Purchase: Second Lien Lenders

(a)
The Second Lien Lenders (acting either as a whole or as otherwise may be agreed
by such Second Lien Lenders amongst themselves from time to time) may (but shall
not be obliged to) at any time by giving not less than ten Business Days’ notice
to the Senior Security Agent, require the transfer to the Second Lien Lenders
(or any Second Lien Lender, any subset of the Second Lien Lenders or to any
nominee or nominees of the foregoing), in accordance with Clause 20.6 (Change of
Senior Lender or Second Lien Lender), of all, but not part, of the rights and
obligations in respect of the Senior Lender Liabilities (including, if so
elected by the Second Lien Lenders (acting either as a whole or as otherwise may
be agreed by such Second Lien Lenders amongst themselves from time to time) any
DIP Financing and any analogous financing provided in any insolvency proceeding
outside the United States) if:

(i)
that transfer is lawful;

(ii)
any conditions relating to such a transfer contained in clause 26 (Changes to
the Lenders) of the Senior Facility Agreement are complied with, other than:

(A)
the conditions contained in clauses 26.2(a) or 26.2(b)(iii) (Conditions of
Assignment or Transfer);

(B)
any requirement to obtain the consent of, or consult with, any Debtor or other
member of the Group relating to such transfer, which consent or consultation
shall not be required; and

(C)
any requirement to obtain the consent of, or consult with, BPIFAE, which consent
or consultation shall not be required solely in the circumstances where such
proposed transfer of the rights and obligations in respect of the Senior Lender
Liabilities will not include any right or benefit to a BPIFAE Insurance Policy;

(iii)
the Senior Agent, on behalf of the Senior Lenders, is paid an amount equal to
the aggregate of:

(A)
all of the Senior Lender Liabilities (including all liabilities owed in respect
of the DIP Financing) (whether or not due), including all amounts that would
have been payable under the Senior Facility Agreement if the Senior Facilities
were being prepaid by the relevant Debtors on the date of that payment; and

(B)
all costs and expenses (including legal fees to the extent reimbursable in
accordance with the terms of the Senior Facility Agreement but excluding any
contingent indemnification obligations for which no



33
 
 
 




--------------------------------------------------------------------------------





claim or demand for payment has been made at, or prior to, such time) incurred
by the Senior Agent and/or the Senior Lenders as a consequence of giving effect
to that transfer;
(iv)
an indemnity is provided from each Second Lien Lender (or from another third
party acceptable to all the Senior Lenders) in a form satisfactory to each
Senior Lender (acting reasonably) in respect of all losses which may be
sustained or incurred by any Senior Lender in consequence of any sum received or
recovered by any Senior Lender from any person being required (or it being
alleged that it is required) to be paid back by or clawed back from any Senior
Lender for any reason; and

(v)
the transfer is made without recourse to, or representation or warranty from,
the Senior Lenders, except:

(A)
that each Senior Lender shall be deemed to have represented and warranted on the
date of that transfer that such Senior Lender:

(1)
has the corporate power to effect that transfer and it has taken all necessary
action to authorise the making by such Senior Lender of that transfer; and

(2)
owns such Senior Lender Liabilities as at the Transfer Date free and clear of
any Security; and

(B)
any representation and warranties made in the Transfer Certificate or Assignment
Agreement.

(b)
Promptly following the receipt of the notice referred to in paragraph (a) above,
the Senior Agent shall notify the Second Lien Lenders in writing of the amounts
described in paragraphs (a)(iii) above.

(c)
Other than in the circumstances contemplated by paragraph (a)(ii)(C) above, any
assignment or transfer of the rights and obligations of a Senior Lender under
the Senior Finance Documents shall require the prior consent of BPIFAE.


5.
Subordinated Liabilities

5.1
Restriction on Payment: Subordinated Liabilities

(a)
Until the Final Discharge Date:

(i)
no Subordinated Creditor shall demand or receive, and no Subordinated Debtor
shall make, any Payment, repayment or prepayment of any principal, interest or
other amount on or in respect of, or any distribution in respect of, or any
redemption, purchase or defeasance of, any Subordinated Liabilities in cash or
in kind, except as permitted by Clause 4.2 (Permitted Subordinated Liability
Payments) or Clause 6.4 (Filing of claims);



34
 
 
 




--------------------------------------------------------------------------------





(ii)
no Subordinated Creditor shall apply any money or property in or towards
discharge of, and no Subordinated Debtor shall redeem, purchase or defease, any
Subordinated Liabilities, except as permitted by Clause 4.2 (Permitted Payments)
or Clause 6.4 (Filing of claims);

(iii)
neither a Subordinated Creditor nor a Subordinated Debtor shall exercise any
set‑off against any Subordinated Liabilities, except as permitted by Clause 4.2
(Permitted Subordinated Liability Payments) or Clause 6.4 (Filing of Claims);

(iv)
no Subordinated Creditor shall permit to subsist or receive, and no Subordinated
Debtor shall create or permit to subsist any Security, or any guarantee, for, or
in respect of, any Subordinated Liabilities (other than the Transaction
Security);

(v)
no Subordinated Creditor shall claim or rank as a creditor in the insolvency,
winding‑up, bankruptcy or liquidation of a Subordinated Debtor other than in
accordance with Clause 6.4 (Filing of Claims);

(vi)
neither a Subordinated Creditor nor a Subordinated Debtor shall take or omit to
take any action whereby the ranking and/or subordination contemplated by this
Agreement may be impaired; and

(vii)
neither a Subordinated Creditor nor a Subordinated Debtor shall permit any
Subordinated Liabilities to be evidenced by a negotiable instrument.

(b)
Paragraph (a) above does not apply to any action arising as a result of any
prior written consent of the Senior Agent.

5.2
Permitted Subordinated Liability Payments

(a)
Subject to Clause 5.3 (Suspension of Permitted Subordinated Liability Payments),
Clause 6 (Effect of Insolvency Event) and Clause 8 (Turnover of Receipts):

(i)
a Subordinated Debtor may pay; and

(ii)
the Subordinated Creditors may receive and retain,

in each case, the following Payments in respect of any Subordinated Liabilities:
(A)
solely in the case of Thermo in its capacity as a Subordinated Creditor, any
payment by the Borrower to the Subordinated Creditor permitted pursuant to a
Facility Agreement in respect of:

(1)
PIK Interest relating to any Convertible Note held by Thermo;

(2)
PIK Interest relating to the Thermo Loan Agreement; or

(3)
PIK Interest issued by the Borrower pursuant to paragraph (b) below;

(B)
PIK Interest relating to any Convertible Note held by the Subordinated Creditor;
and



35
 
 
 




--------------------------------------------------------------------------------





(C)
solely in the case of a Payment by a Subordinated Debtor to another Subordinated
Debtor, in a manner consistent with the Accounts Agreement.

(b)
Promptly upon receipt by Thermo in its capacity as a Subordinated Creditor of
any Permitted Subordinated Liability Payment in respect of cash interest
relating to any Convertible Note held by Thermo (the “Relevant Funds”), Thermo
shall transfer monies in an amount equal to such Relevant Funds to the
Collection Account. Upon receipt of the Relevant Funds in the Collection
Account, the Borrower may issue PIK Interest to Thermo in its capacity as
Subordinated Creditor in an amount no greater than an amount equal to the
Relevant Funds.

(c)
Nothing in this Agreement shall restrict the conversion by Thermo of amounts
outstanding under the Thermo Loan Agreement into Capital Stock consisting of
common shares of the Borrower.

5.3
Suspension of Permitted Subordinated Liability Payments

(a)
Notwithstanding anything to the contrary in this Agreement, no Permitted
Subordinated Liability Payment referred in Clause 5.2(a)(A) (Permitted
Subordinated Liability Payments) shall be made by the Borrower to Thermo in its
capacity as a Subordinated Creditor if:

(i)
an Event of Default has occurred and is continuing; and

(ii)
a Blocking Notice has been issued in respect of the Collection Account pursuant
to, and in accordance with, the terms of the relevant Account Control Agreement.

(b)
Notwithstanding anything to the contrary in this Agreement, no Permitted
Subordinated Liability Payment referred in Clause 5.2(a)(C) (Permitted
Subordinated Liability Payments) shall be made by a Subordinated Debtor to a
Subordinated Creditor (other than Thermo in its capacity as a Subordinated
Creditor) if:

(i)
an Event of Default has occurred and is continuing; and

(ii)
a Blocking Notice has been issued.

5.4
Amendments to Subordinated Liabilities Documents

(a)
Until the Final Discharge Date, neither a Subordinated Creditor nor a
Subordinated Debtor shall amend, terminate or give any waiver or consent under
any provision of any Subordinated Liabilities Document:

(b)
Paragraph (a) above does not apply to any amendment, termination, waiver or
Consent:

(i)
prior to the Senior Discharge Date, the prior written consent of the Majority
Senior Lenders (acting reasonably) and the Majority Second Lien Lenders (acting
reasonably) is obtained;

(ii)
on or after the Senior Discharge Date, the prior written consent of the Majority
Second Lien Lenders is obtained; or



36
 
 
 




--------------------------------------------------------------------------------





(iii)
which is minor, technical or administrative or corrects a manifest error.

5.5
Payment Obligations Continue

No Subordinated Debtor shall be released from the liability to make any Payment
(including of default interest, which shall continue to accrue) under any Debt
Document by the operation of Clause 5.1 (Restriction on Payment: Subordinated
Liabilities) even if its obligation to make that Payment is restricted at any
time by the terms of any of that Clause or this Agreement.
5.6
Security: Subordinated Creditors

No Subordinated Creditor may take, accept or receive the benefit of any
Security, guarantee, indemnity or other assurance against loss from any member
of the Group in respect of any of the Subordinated Liabilities prior to the
Final Discharge Date.
5.7
Restriction on Enforcement: Subordinated Creditors

No Subordinated Creditor shall be entitled to take any Enforcement Action in
respect of any of the Subordinated Liabilities at any time prior to the Final
Discharge Date, other than in accordance with Clause 6 (Effect of Insolvency
Event).
5.8
Termination of Existing Subordination Agreements

On the date of this Agreement, each Existing Subordination Agreement is
terminated and the terms thereof are immediately replaced by the terms of this
Agreement.
5.9
Representations: Subordinated Creditors / Subordinated Debtors

Each Subordinated Creditor and Subordinated Debtor makes the representations and
warranties set out in this Clause 5.9 to the Primary Creditors on the date of
this Agreement:
(a)
it is a corporation, limited partnership, public limited company or limited
liability company, as applicable, duly organised and validly existing (and to
the extent applicable, in good standing) under the law of its jurisdiction of
organisation;

(b)
it has the power to own its assets and carry on its business as it is being
conducted;

(c)
the obligations expressed to be assumed by it in this Agreement are legal,
valid, binding and enforceable obligations;

(d)
it has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, this Agreement
and all the transactions contemplated by this Agreement;

(e)
all acts, conditions, and things required to be done, fulfilled and performed in
order:

(i)
to enable it lawfully to enter into, exercise its rights under and perform and
comply with the obligations expressed to be assumed by it in this Agreement; and

(ii)
to ensure that the obligations expressed to be assumed by it in this Agreement
are legal, valid and binding,



37
 
 
 




--------------------------------------------------------------------------------





have been done, fulfilled and performed;
(f)
it has not taken any corporate action nor have any other steps been taken or
legal proceedings been started or (to the best of its knowledge and belief)
threatened against it for its winding-up, dissolution, administration or
reorganisation or for the appointment of a receiver, administrator,
administrative receiver, trustee or similar officer of it or of any or all of
its assets or revenues;

(g)
the entry into and performance by it of, and the transactions contemplated by,
this Agreement will not conflict with:

(i)
any Applicable Law;

(ii)
the constitutional documents of such Subordinated Creditor or Subordinated
Debtor; or

(iii)
any agreement or instrument binding upon it or any of its assets or constitute a
default or termination event (however described) under any such agreement or
instrument,

in each case, where such conflict would have or is reasonably likely to have a
Material Adverse Effect;
(h)
neither it nor its assets is entitled to immunity from suit, execution,
attachment or other legal process;

(i)
the Subordinated Liabilities have not (in whole or in part) been previously
subordinated to any Liabilities of any other creditor of the Borrower;

(j)
it is not required to make any deduction for or on account of Tax from any
payment it may make under this Agreement;

(k)
under the laws of its jurisdiction of incorporation or organisation it is not
necessary that this Agreement be filed, recorded or enrolled with any court or
other authority in that jurisdiction or that any stamp, registration, notarial
or similar Taxes or fees be paid on or in relation to this Agreement;

(l)
no Default is continuing or is reasonably likely to result from the entry into,
the performance of, or any transaction contemplated by, this Agreement;

(m)
no other event or circumstance is outstanding which constitutes (or with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or
termination event (however described) under the Finance Documents to which it is
a party, which has not been waived by the relevant parties hereto;

(n)
no other event or circumstance is outstanding which constitutes (or, with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or
termination event (however described) under any other agreement or instrument
which is binding on it or any of its



38
 
 
 




--------------------------------------------------------------------------------





Subsidiaries or to which its (or any of its Subsidiaries’) assets are subject
which has or is reasonably likely to have a Material Adverse Effect;
(o)
no litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which is not frivolous, vexatious or otherwise an abuse
of court process, and which, if adversely determined, could reasonably have a
Material Adverse Effect (to the best of its knowledge and belief) have been
started against it or any of its Subsidiaries;

(p)
subject to the Reservations:

(i)
the choice of governing law of this Agreement will be recognised and enforced in
its jurisdiction of incorporation; and

(ii)
any judgment obtained in relation to this Agreement in England will be
recognised and enforced in its jurisdiction of incorporation; and

(q)
the Subordinated Liabilities Documents contain all the terms and conditions of
the Subordinated Liabilities.

Each of the representations in this Clause 5.9 are deemed to be repeated on each
date prior to the Senior Discharge Date. When a representation is repeated, it
is applied to the facts and circumstances existing at the time of repetition.

6.
Effect of Insolvency Event

6.1
Distributions

(a)
After the occurrence of an Insolvency Event in relation to any Material
Subsidiary, any Party entitled to receive a distribution out of the assets of
that member of the Group in respect of Liabilities owed to that Party shall, to
the extent it is able to do so, direct the person responsible for the
distribution of the assets of that member of the Group to make that distribution
to the Senior Security Agent (or, following the Senior Discharge Date, the
Second Lien Security Agent) (or to such other person as the Senior Security
Agent (or, following the Senior Discharge Date, the Second Lien Security Agent)
shall direct) until the Liabilities owing to the Secured Parties have been paid
in full.

(b)
The Senior Security Agent (or, following the Senior Discharge Date, the Second
Lien Security Agent) shall apply distributions made to it under paragraph (a)
above in accordance with Clause 16 (Application of Proceeds).

6.2
Set‑Off

To the extent that any member of the Group’s Liabilities are discharged by way
of set-off (mandatory or otherwise) after the occurrence of an Insolvency Event
in relation to that member of the Group, any Creditor which benefited from that
set-off shall pay an amount equal to the amount of the Liabilities owed to it
which are discharged by that set-off to the Senior Security Agent (or, following
the Senior Discharge Date, the Second Lien Security Agent) for application in
accordance with Clause 16 (Application of Proceeds).


39
 
 
 




--------------------------------------------------------------------------------





6.3
Non-Cash Distributions

If the Senior Security Agent (or, following the Senior Discharge Date, the
Second Lien Security Agent) or any other Secured Party receives a distribution
in the form of Non-Cash Consideration in respect of any of the Liabilities
(other than any distribution of Non-Cash Recoveries), the Liabilities will not
be reduced by that distribution until and except to the extent that the
realisation proceeds are actually applied towards the Liabilities.
6.4
Filing of Claims

After the occurrence of an Insolvency Event in relation to any Material
Subsidiary, each Creditor irrevocably authorises the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent) on its
behalf, to:
(a)
take any Enforcement Action (in accordance with the terms of this Agreement)
against a member of the Group;

(b)
demand, sue, prove and give receipt for any or all of a member of the Group’s
Liabilities;

(c)
collect and receive all distributions on, or on account of, any or all of a
member of the Group’s Liabilities; and

(d)
file claims, take proceedings and do all other things the Senior Security Agent
(or, following the Senior Discharge Date, the Second Lien Security Agent)
considers reasonably necessary to recover a member of the Group’s Liabilities.

6.5
Further Assurance – Insolvency Event

Each Creditor will:
(a)
do all things that the Senior Security Agent (or, following the Senior Discharge
Date, the Second Lien Security Agent) requests in order to give effect to this
Clause 6; and

(b)
if the Senior Security Agent (or, following the Senior Discharge Date, the
Second Lien Security Agent) is not entitled to take any of the actions
contemplated by this Clause 6 or if the Senior Security Agent (or, following the
Senior Discharge Date, the Second Lien Security Agent) requests that a Creditor
take that action, undertake that action itself in accordance with the
instructions of the Senior Security Agent (or, following the Senior Discharge
Date, the Second Lien Security Agent) or grant any power of attorney (in
addition to that contained in Clause 15.1 (Appointment – Power of Attorney)) to
the Senior Security Agent (or, following the Senior Discharge Date, the Second
Lien Security Agent) (on such terms as the Senior Security Agent (or, following
the Senior Discharge Date, the Second Lien Security Agent) may reasonably
require) to enable the Senior Security Agent (or, following the Senior Discharge
Date, the Second Lien Security Agent) to take such action.

6.6
Security Agent instructions



40
 
 
 




--------------------------------------------------------------------------------





For the purposes of Clause 6.1 (Distributions), Clause 6.4 (Filing of Claims)
and Clause 6.5 (Further assurance – Insolvency Event) the Senior Security Agent
(or, following the Senior Discharge Date, the Second Lien Security Agent) shall
act:
(a)
on the instructions of the group of Primary Creditors entitled, at that time, to
give instructions under Clause 10.1 (Enforcement Instructions) or Clause 10.2
(Manner of Enforcement); or

(b)
in the absence of any such instructions, as the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent) sees fit.

6.7
Limitation by Applicable Laws

Each of the provisions of this Clause 6 shall apply only to the extent permitted
by applicable laws and subject to Clause 7 (Insolvency or Liquidation
Proceedings under the Bankruptcy Code).

7.
Insolvency or Liquidation Proceedings under the Bankruptcy Code

7.1
Financing Issues

Until the Senior Discharge Date has occurred, if any member of the Group shall
be subject to a Bankruptcy Case and the Senior Agent (acting on the instructions
of the Majority Senoir Lenders) consents (or does not object) to the sale, use
or lease of cash collateral or other assets of any member of the Group that is
subject to Transaction Security under Section 363 of the Bankruptcy Code, or
consent (or not object) to any member of the Group obtaining
debtor-in-possession financing under Section 364 of the Bankruptcy Code (a “DIP
Financing”), then each Second Lien Creditor agrees that:
(a)
it will raise no objection to and will not otherwise contest directly or
indirectly any such sale, use or lease of such cash collateral or other assets
of any member of the Group subject to Transaction Security or DIP Financing if
it complies with the DIP Financing Conditions below, including any proposed
orders for such collateral use and/or DIP Financing which are acceptable to the
Senior Agent, provided that:

(i)
such DIP Financing does not compel any member of the Group to seek confirmation
of a specific plan or reorganisation or require the liquidation of all or
substantially all of the assets of the applicable members of the Group subject
to Transaction Security prior to a default under the documentation relating to
such DIP Financing;

(ii)
the Security securing such DIP Financing shall be senior to or pari passu with
the Security of each Senior Facility Creditor on the assets of the applicable
members of the Group subject to Transaction Security securing the then
outstanding Senior Liabilities;

(iii)
such DIP Financing does not require any Second Lien Creditor to release any
Security on the assets of the applicable members of the Group subject to



41
 
 
 




--------------------------------------------------------------------------------





Transaction Security as the same may exist at the time of such DIP Financing;
and
(iv)
such DIP Financing does not impair or otherwise modify the rights of the Second
Lien Creditors under this Agreement without the consent of the Second Lien
Agent,

(paragraphs (a)(i) to (iv) above collectively, the “DIP Financing Conditions”);
(b)
it will not request adequate protection (except to the extent permitted by
Clause 7.3 (Adequate Protection)) or any other relief (except to the extent
permitted by paragraph (b) of Clause 4.9 (Limited Permitted Enforcement: Second
Lien Creditors)) in connection therewith in such Bankruptcy Case;

(c)
to the extent the Security securing any Senior Liabilities is subordinated or
pari passu with such DIP Financing, it will subordinate (and will be deemed
hereunder to have subordinated) its Security in the assets of any member of the
Group subject to Transaction Security to:

(i)
such DIP Financing (and all obligations relating thereto) on the same basis as
the Security securing the Second Lien Liabilities (as applicable) are so
subordinated to Security securing Senior Liabilities under this Agreement;

(ii)
any adequate protection liens granted to the Senior Facility Creditors; and

(iii)
any “carve-out” for professional fees and costs, United States Trustee fees and
costs and other customary fees and costs agreed to by the Senior Agent;

(d)
it will raise no objection to and will not otherwise contest directly or
indirectly any motion for relief from the automatic stay or from any injunction
against foreclosure or enforcement in respect of Senior Liabilities made by any
Senior Agent or any other Senior Facility Creditor;

(e)
it will raise no objection to, and will not otherwise contest, directly or
indirectly any exercise by any Senior Facility Creditor of the right to credit
bid Senior Liabilities at any sale or other disposition of assets of any member
of the Group subject to Transaction Security under Section 363(k), Section 1129
or any other applicable provision of the Bankruptcy Code, provided that the
Second Lien Creditors shall not be deemed to have waived:

(i)
any right to bid in connection with such dispositions; and

(ii)
their rights to credit bid on the assets of any member of the Group subject to
Transaction Security in any such disposition in accordance with Section 363(k),
Section 1129 or any other applicable provision of the Bankruptcy Code,

in each case, so long as the proceeds of such bid are sufficient for, and
applied to, repay the Senior Liabilities in their entirety in accordance with
the terms of the Senior Finance Documents such that the Senior Discharge Date
shall have occurred after giving effect to such repayment;


42
 
 
 




--------------------------------------------------------------------------------





(f)
it will raise no objection to, and will not otherwise contest, directly or
indirectly, will not seek consent rights in connection with, and will be deemed
to have consented to such relief under Section 363(f) of the Bankruptcy Code,
any order relating to a sale or other disposition of assets of any member of the
Group subject to Transaction Security to which any Senior Agent has consented or
not objected (including, without limitation, orders to retain professionals or
establish bid and other sale procedures in connection with such sale or other
disposition) that provides, to the extent such sale or other disposition is to
be free and clear of any Security, that the Security securing the Senior
Liabilities and the Second Lien Liabilities will attach to the proceeds of the
sale on the same basis of priority as the Security on the assets of any member
of the Group subject to Transaction Security securing the Senior Liabilities
rank to the Security on the assets of any member of the Group subject to
Transaction Security securing the Second Lien Liabilities (as applicable)
pursuant to this Agreement, provided that:

(i)
the net cash proceeds of any such sale or other disposition are applied to the
permanent reduction of the Senior Liabilities in accordance with Clause 16
(Application of Proceeds); and

(ii)
if any Second Lien Creditors becomes a judgment lien creditor or other secured
creditor in respect of any Transaction Security as a result of its enforcement
of its rights as an unsecured creditor in respect of Second Lien Liabilities (as
applicable), such judgment lien or any other lien shall be:

(A)
subordinated to the Security on the assets of any member of the Group to
Transaction Security securing the Senior Liabilities on the same basis as the
Security on assets of any member of the Group subject to the Transaction
Security securing the Second Lien Liabilities (as applicable) are so
subordinated to the Security on the assets of any member of the Group subject to
Transaction Security securing Senior Liabilities under this Agreement; and

(B)
otherwise subject to the terms of this Agreement for all purposes to the same
extent as all other Security on the assets of any member of the Group subject to
Transaction Security securing the Second Lien Liabilities (as applicable) are
subject to this Agreement; and

(iii)
it will not propose or provide any DIP Financing to any member of the Group
unless:

(A)
the application of the proceeds of such DIP Financing would result in the
occurrence of the Senior Discharge Date;

(B)
such DIP Financing is secured by Security on assets of any member of the Group
subject to Transaction Security junior in priority to the Security securing any
Senior Liabilities and no Senior Facility Creditors shall propose, or shall have
proposed, to provide any DIP Financing, or

(C)
the provision of such DIP Financing is consented to by the Senior Agent.



43
 
 
 




--------------------------------------------------------------------------------





7.2
Relief from the Automatic Stay

Until the Senior Discharge Date has occurred, the Second Lien Agent, for itself
and on behalf of each Second Lien Creditor it represents, agrees that none of
them shall seek relief from the automatic stay or any other stay in any
Bankruptcy Case of any member of the Group, in each case in respect of any
Transaction Security, without the prior written consent of the Senior Agent.
7.3
Adequate Protection

(a)
The Second Lien Agent, for itself and on behalf of each Second Lien Creditor it
represents, agrees that none of them shall object, contest or support any other
person objecting to or contesting in any Bankruptcy Case of any member of the
Group:

(i)
any request by the Senior Agent or any Senior Facility Creditors for adequate
protection;

(ii)
any objection by the Senior Agent or any Senior Facility Creditors to any
motion, relief, action or proceeding based on the Senior Agent’s or Senior
Facility Creditor’s claiming a lack of adequate protection; or

(iii)
the payment of interest, fees, expenses or other amounts of the Senior Agent or
any other Senior Facility Creditor under Section 506(b) of the Bankruptcy Code.

(b)
Notwithstanding anything contained in this Clause 7.3 or in Clause 7.1
(Financing Issues), in any Bankruptcy Case of any member of the Group:

(i)
if the Senior Facility Creditors (or any subset thereof) are granted adequate
protection in the form of replacement Liens on additional collateral,
super-priority claims, or cash payments in connection with any DIP Financing or
use of cash collateral under Section 363 or 364 of the Bankruptcy Code, then the
Second Lien Agent, for itself and on behalf of each Second Lien Creditor
represented by it, may seek or request adequate protection in the form of
replacement Liens on such additional collateral, superpriority claims, or
similar cash payments, which Security, super-priority claim or right to cash
payments is subordinated to the Security securing all Senior Liabilities
(including any adequate protection liens and all obligations relating thereto)
and such DIP Financing (and all obligations relating thereto) on the same basis
as the other Security securing the Second Lien Liabilities are so subordinated
to the Security securing Senior Liabilities under this Agreement;

(ii)
if the Second Lien Agent, for themselves and on behalf of the Second Lien
Creditors represented by it, seek or request adequate protection and such
adequate protection is granted (in each instance, whether or not such grant is
otherwise permissible under the terms and conditions of this Agreement) in the
form of additional or replacement collateral, then such Second Lien Agent, for
themselves and on behalf of each Second Lien Creditor represented by it, agree
that the Senior Agent, for itself and on behalf of the applicable Senior
Facility Creditors, shall also be granted a senior Security on such additional
or replacement collateral as adequate protection for the Senior Liabilities and
any such DIP Financing and that any Security on such additional or replacement



44
 
 
 




--------------------------------------------------------------------------------





collateral securing the Second Lien Liabilities shall be subordinated to the
Security on such collateral securing the Senior Liabilities and any such DIP
Financing (and all obligations relating thereto) on the same basis as the other
Security securing the Second Lien Liabilities are so subordinated to such
Security securing Senior Liabilities under this Agreement (and, to the extent
the Senior Facility Creditors are not granted such adequate protection in such
form, any amounts recovered by or distributed to any Second Lien Creditor
pursuant to or as a result of any Security on such additional or replacement
collateral so granted to the Second Lien Creditors shall be subject to Clause
8.1 (Turnover by the Creditors) in the same manner and extent as if such
adequate protection had been granted to the Senior Facility Creditors); and
(iii)
if the Second Lien Agent, for itself and on behalf of the Second Lien Creditors
represented by it, seeks or requests adequate protection in any Bankruptcy Case
of any member of the Group and such adequate protection is granted (in each
instance, whether or not such grant is otherwise permissible under the terms and
conditions of this Agreement) in the form of a super-priority claim, then such
Second Lien Agent, for itself and on behalf of each Second Lien Creditor
represented by it, agrees that each Senior Agent shall also be granted adequate
protection in the form of a superpriority claim, and that the superpriority
claim of the Second Lien Creditors shall be subordinated to the Security on such
collateral securing the Senior Liabilities and any such DIP Financing (and all
obligations relating thereto) on the same basis as the other Security securing
the Second Lien Liabilities are so subordinated to such Security securing Senior
Liabilities under this Agreement (and, to the extent the Senior Facility
Creditors are not granted such adequate protection in such form, any amounts
recovered by or distributed to any Second Lien Creditor pursuant to or as a
result of any such superpriority claim so granted to the Second Lien Creditors
shall be subject to Clause 8.1 (Turnover by the Creditors) in the same manner
and extent as if such adequate protection had been granted to the Senior
Facility Creditors).

(c)
If any Second Lien Creditors are granted a super-priority claim, such Second
Lien Creditors shall irrevocably agree, pursuant to Section 1129(a)(9) of the
Bankruptcy Code, in any stipulation and/or order granting such super-priority
claim, that such super-priority claim may be paid under any plan of
reorganisation in any combination of cash, debt, equity, or other property
having a value on the effective date of such plan equal to the allowed amount of
such claims.

(d)
If any Second Lien Creditors receive any adequate protection payments or
postpetition interest or fees in any Bankruptcy Case of any member of the Group
and the Senior Discharge Date does not occur upon the effectiveness of the plan
of reorganization or arrangement for, or other similar conclusion of, that
Bankruptcy Case, then the Second Lien Creditors shall pay over to the applicable
Senior Facility Creditors on such effective or other conclusion date an amount
(the “Payover Amount”) equal to the lesser of:

(i)
the aggregate sum of such adequate protection payments and postpetition interest
or fees; and



45
 
 
 




--------------------------------------------------------------------------------





(ii)
the amount of such shortfall preventing the occurrence of the Senior Discharge
Date at such time (the “Shortfall”),

provided, that to the extent any portion of the Shortfall represents payments
received by the Senior Facility Creditors in the form of promissory notes,
equity, or other property equal in value to the cash paid in respect of the
Payover Amount, the Senior Facility Creditors shall, upon receipt of the Payover
Amount, transfer those promissory notes, equity, or other property, equal in
value to the case paid in respect of the Payover Amount, to the applicable
Second Lien Creditors pro rata in exchange for the Payover Amount.
7.4
Preference Issues

(a)
If any Senior Facility Creditor is required in any Bankruptcy Case of any member
of the Group (or otherwise) to disgorge, turn over or otherwise pay any amount
to any member of the Group or the estate of any member of the Group (or any
trustee, receiver or similar person therefor), because the payment of such
amount was declared to be fraudulent, preferential or otherwise subject to
avoidance in any respect or for any other reason, any amount (a “Preference
Recovery”), whether received as proceeds of security, enforcement of any right
of set-off or otherwise, then the Senior Liabilities shall be reinstated to the
extent of such Preference Recovery and deemed to be outstanding as if such
payment had not occurred and the Senior Facility Creditors shall be entitled to
the benefits of this Agreement until a discharge of Senior Liabilities with
respect to all such recovered amounts.

(b)
If this Agreement shall have been terminated prior to such Preference Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto.

(c)
The Second Lien Agent, for itself and on behalf of each Second Lien Creditor
represented by it, hereby agrees that none of them shall be entitled to benefit
from any avoidance action affecting or otherwise relating to any distribution or
allocation made in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.

7.5
Post-Petition Interest

(a)
Neither the Second Lien Agent nor any Second Lien Creditor shall oppose or seek
to challenge any claim by the Senior Agent or any Senior Facility Creditor for
allowance and payment in any Bankruptcy Case of any member of the Group of
Senior Liabilities consisting of post-petition interest, fees or expenses.

(b)
Neither the Senior Agent nor any Senior Facility Creditor shall oppose or seek
to challenge any claim by the Second Lien Agent or any Second Lien Creditor for
allowance and payment in any Bankruptcy Case of any member of the Group of
Second Lien Liabilities consisting of post-petition interest, fees or expenses
to the extent of the value



46
 
 
 




--------------------------------------------------------------------------------





of the lien on the Transaction Security secure the Second Lien Liabilities
(after taking into account the Senior Liabilities).
7.6
Separate Grants of Security and Separate Classifications

(a)
The Second Lien Agent, for itself and on behalf of each Second Lien Creditor
represented by it, acknowledges and agrees that:

(i)
the grants of security pursuant to the Senior Finance Documents and the Second
Lien Finance Documents constitute separate and distinct grants of Security; and

(ii)
because of, among other things, their differing rights in the Transaction
Security, the Second Lien Liabilities are fundamentally different from the
Senior Liabilities and must be separately classified in any plan of
reorganisation proposed or adopted in any Bankruptcy Case of any member of the
Group.

(b)
To further effectuate the intent of the Parties as provided in paragraph (a)
above, if it is held that any claims of the Senior Facility Creditors and the
Second Lien Creditors in respect of the Transaction Security constitute a single
class of claims (rather than separate classes of senior and junior secured
claims), then the Second Lien Agent, for itself and on behalf of each Second
Lien Creditor represented by it, hereby acknowledges and agrees that all
distributions shall be made in accordance with Clause 16.1 (Order of
Application) as if there were separate classes of senior and junior secured
claims against any member of the Group in respect of the Transaction Security,
and the Second Lien Agent, for itself and on behalf of each Second Lien Creditor
represented by it, hereby acknowledges and agrees to turn over to the Senior
Agent amounts otherwise received or receivable by them as set out in Clause 8.1
(Turnover by the Creditors), even if such turnover has the effect of reducing
the claim or recovery of the Second Lien Creditors.

(c)
For the avoidance of doubt, nothing in this Agreement shall prevent or prohibit:

(i)
claims of the Second Lien Creditors from voting as a single class; or

(ii)
claims of the Senior Facility Creditors voting as a single class.

7.7
No Waivers of Rights of Senior Facility Creditors

Nothing contained in this Agreement (other than Clause 7.5(b) (Post Petition
Interest)) shall, except as expressly provided herein, prohibit or in any way
limit the Senior Agent or any other Senior Facility Creditor from objecting in
any Bankruptcy Case of any member of the Group or otherwise to any action taken
by any Second Lien Creditor, including the seeking by any Second Lien Creditor
of adequate protection or the assertion by any Second Lien Creditor of any of
its rights and remedies under the Second Lien Finance Documents or otherwise.
7.8
Application

(a)
This Agreement and all terms and conditions hereof, which the Parties expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code, shall be effective before, during and after the commencement of
any Bankruptcy Case.



47
 
 
 




--------------------------------------------------------------------------------





(b)
The relative rights of the Parties as to the Transaction Security and proceeds
thereof shall continue after the commencement of any Bankruptcy Case on the same
basis as prior to the date of the petition therefor, subject to any court order.

(c)
All references herein to any member of the Group shall include such member of
the Group as a debtor‑in-possession and any receiver or trustee for such member
of the Group.

7.9
Other Matters

If any Second Lien Creditor has or acquires termination, acceleration or stay
relief rights under an order approving the sale, use or lease of assets of any
member of the Group subject to Transaction Security or a DIP Financing under
Section 363 or Section 364 of the Bankruptcy Code in any Bankruptcy Case of any
member of the Group, the Second Lien Agent, on behalf of itself and each Second
Lien Creditor it represents, or such Second Lien Creditor agrees not to assert
any such rights without the prior written consent of each Senior Agent.
7.10
Surcharge Claims

Until the Senior Discharge Date has occurred, the Second Lien Agent, on behalf
of itself and each Second Lien Creditor represented by it, agrees that it will
not assert, support or enforce any claim under Section 506(c) or 552(b) of the
Bankruptcy Code (or any applicable law or court order having comparable effect)
senior to or on a parity with the Security securing the Senior Liabilities for
costs or expenses of preserving or disposing of any assets of any member of the
Group subject to Transaction Security.
7.11
Reorganisation Securities; Plan of Reorganisation

(a)
If, in any Bankruptcy Case of any member of the Group, debt or other securities
obligations of the reorganised debtor secured by Security upon any assets of any
member of the Group subject to Transaction Security of the reorganised debtor
are distributed, pursuant to a plan of reorganisation or other dispositive
restructuring plan, on account of both the Senior Liabilities and the Second
Lien Liabilities, then, to the extent the debt obligations distributed on
account of the Senior Liabilities and on account of the Second Lien Liabilities
are secured by Security upon the same assets of any member of the Group subject
to Transaction Security, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Security securing such debt obligations.

(b)
No Second Lien Creditors (whether in the capacity of a secured creditor or an
unsecured creditor) shall propose, vote in favor of, or otherwise directly or
indirectly support any plan of reorganisation in any Bankruptcy Case of any
member of the Group that violates the express provisions of, or is otherwise
inconsistent with, this Agreement, other than with the prior written consent of
the Senior Agent or to the extent any such plan:

(i)
is proposed or supported by the number of Senior Facility Creditors required
under Section 1126(d) of the Bankruptcy Code; and

(ii)
provides for the payment in full, in cash, of all Senior Liabilities.



48
 
 
 




--------------------------------------------------------------------------------





7.12
Section 1111(b) of the Bankruptcy Code

Each Second Lien Agent, for itself and on behalf of each Second Lien Creditor
represented by it:
(a)
shall not object to, oppose, support any objection, or take any other action to
impede, the right of any Second Lien Creditor to make an election under Section
1111(b)(2) of the Bankruptcy Code in any Bankruptcy Case of any member of the
Group; and

(b)
waives any claim it may hereafter have against any Senior Facility Creditor
arising out of the election by any such Senior Facility Creditor of the
application of Section 1111(b)(2) of the Bankruptcy Code in any Bankruptcy Case
of any member of the Group.


8.
Turnover of Receipts

8.1
Turnover by the Creditors

Subject to Clause 8.2 (Exclusions) and to Clause 8.3 (Permitted Assurance and
Receipts), if at any time prior to the Final Discharge Date, any Creditor
receives or recovers:
(a)
any Payment or distribution of, or on account of, or in relation to, any of the
Liabilities which is neither:

(i)
a Permitted Payment; nor

(ii)
made in accordance with Clause 16 (Application of Proceeds);

(b)
other than where Clause 6.2 (Set-Off) applies, any amount by way of set-off in
respect of any of the Liabilities owed to it which does not give effect to a
Permitted Payment;

(c)
notwithstanding paragraphs (a) and (b) above, and other than where Clause 6.2
(Set-Off) applies, any amount:

(i)
on account of, or in relation to, any of the Liabilities:

(A)
after the occurrence of a Distress Event; or

(B)
as a result of any other litigation or proceedings against a member of the Group
(other than after the occurrence of an Insolvency Event in respect of that
member of the Group); or

(ii)
by way of set-off in respect of any of the Liabilities owed to it after the
occurrence of a Distress Event,

other than, in each case, any amount received or recovered in accordance with
Clause 16 (Application of Proceeds);
(d)
the proceeds of any enforcement of any Transaction Security except in accordance
with Clause 16 (Application of Proceeds); or

(e)
other than where Clause 6.2 (Set-Off) applies, any distribution or Payment of,
or on account of or in relation to, any of the Liabilities owed by any member of
the Group



49
 
 
 




--------------------------------------------------------------------------------





which is not in accordance with Clause 16 (Application of Proceeds) and which is
made as a result of, or after, the occurrence of an Insolvency Event in respect
of that member of the Group,
that Creditor will:
(i)
in relation to receipts and recoveries not received or recovered by way of
set‑off:

(A)
hold an amount of that receipt or recovery equal to the Relevant Liabilities (or
if less, the amount received or recovered) on trust for the Senior Security
Agent (or, following the Senior Discharge Date, the Second Lien Security Agent)
and promptly pay or distribute that amount to the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent) for
application in accordance with the terms of this Agreement; and

(B)
promptly pay or distribute an amount equal to the amount (if any) by which the
receipt or recovery exceeds the Relevant Liabilities to the Senior Security
Agent (or, following the Senior Discharge Date, the Second Lien Security Agent)
for application in accordance with the terms of this Agreement; and

(ii)
in relation to receipts and recoveries received or recovered by way of set‑off,
promptly pay an amount equal to that recovery to the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent) for
application in accordance with the terms of this Agreement.

8.2
Exclusions

Clause 8.1 (Turnover by the Creditors) shall not apply to any receipt or
recovery:
(a)
relating to any payments made by BPIFAE under a BPIFAE Insurance Policy to a
Senior Lender or the Senior Agent in accordance with the terms thereof; or

(b)
made to the Senior Creditors in accordance with Clause 17 (Equalisation).

8.3
Permitted Assurance and Receipts

Nothing in this Agreement shall restrict the ability of any Primary Creditor to:
(a)
arrange with any person which is not a member of the Group any assurance against
loss in respect of, or reduction of its credit exposure to, a Debtor (including
a BPIFAE Insurance Policy and any other assurance by way of credit based
derivative or sub-participation); or

(b)
make any assignment or transfer permitted by Clause 20 (Changes to the Parties),
which is permitted by:

(i)
the Senior Facility Agreement; or

(ii)
the Second Lien Facility Agreement,



50
 
 
 




--------------------------------------------------------------------------------





and that Primary Creditor shall not be obliged to account to any other Party for
any sum received by it as a result of that action.
8.4
Amounts Received by Debtors

If any of the Debtors receives or recovers any amount which, under the terms of
any of the Debt Documents, should have been paid to the Senior Security Agent
(or, following the Senior Discharge Date, the Second Lien Security Agent), that
Debtor will:
(a)
hold an amount of that receipt or recovery equal to the Relevant Liabilities (or
if less, the amount received or recovered) on trust for the Senior Security
Agent (or, following the Senior Discharge Date, the Second Lien Security Agent)
and promptly pay that amount to the Senior Security Agent (or, following the
Senior Discharge Date, the Second Lien Security Agent) for application in
accordance with the terms of this Agreement; and

(b)
promptly pay an amount equal to the amount (if any) by which the receipt or
recovery exceeds the Relevant Liabilities to the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent) for
application in accordance with the terms of this Agreement.

8.5
Saving Provision

If, for any reason, any of the trusts expressed to be created in this Clause 8
should fail or be unenforceable, the affected Creditor or Debtor will promptly
pay or distribute an amount equal to that receipt or recovery to the Senior
Security Agent (or, following the Senior Discharge Date, the Second Lien
Security Agent)to be held on trust by the Senior Security Agent (or, following
the Senior Discharge Date, the Second Lien Security Agent) for application in
accordance with the terms of this Agreement.
8.6
Turnover of Non-Cash Consideration

For the purposes of this Clause 8, if any Creditor receives or recovers any
amount or distribution in the form of Non-Cash Consideration which is subject to
Clause 8.1 (Turnover by the Creditors) the cash value of that Non-Cash
Consideration shall be determined in accordance with Clause 14.2 (Cash value of
Non-Cash Recoveries).

9.
Redistribution

9.1
Recovering Creditor’s Rights

(a)
Any amount paid or distributed by a Creditor (a “Recovering Creditor”) to the
Senior Security Agent (or, following the Senior Discharge Date, the Second Lien
Security Agent) under Clause 6 (Effect of Insolvency Event) or Clause 7
(Turnover of Receipts) shall be treated as having been paid or distributed by
the relevant Debtor and shall be applied by the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent) in
accordance with Clause 16 (Application of Proceeds).



51
 
 
 




--------------------------------------------------------------------------------





(b)
On an application by the Senior Security Agent (or, following the Senior
Discharge Date, the Second Lien Security Agent) pursuant to Clause 16
(Application of Proceeds) of a Payment or distribution received by a Recovering
Creditor from a Debtor, as between the relevant Debtor and the Recovering
Creditor an amount equal to the amount received or recovered by the Recovering
Creditor and paid or distributed to the Senior Security Agent (or, following the
Senior Discharge Date, the Second Lien Security Agent) by the Recovering
Creditor (the “Shared Amount”) will be treated as not having been paid or
distributed by that Debtor.

9.2
Reversal of Redistribution

(a)
If any part of the Shared Amount received or recovered by a Recovering Creditor
becomes repayable or returnable to a Debtor and is repaid or returned by that
Recovering Creditor to that Debtor, then:

(i)
each Party that received any part of that Shared Amount pursuant to an
application by the Senior Security Agent (or, following the Senior Discharge
Date, the Second Lien Security Agent) of that Shared Amount under Clause 9.1
(Recovering Creditor’s rights) (a “Sharing Party”) shall, upon request of the
Senior Security Agent (or, following the Senior Discharge Date, the Second Lien
Security Agent), pay or distribute to the the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent) for the
account of that Recovering Creditor an amount equal to the appropriate part of
its share of the Shared Amount (together with an amount as is necessary to
reimburse that Recovering Creditor for its proportion of any interest on the
Shared Amount which that Recovering Creditor is required to pay) (the
“Redistributed Amount”); and

(ii)
as between the relevant Debtor and each relevant Sharing Party, an amount equal
to the relevant Redistributed Amount will be treated as not having been paid or
distributed by that Debtor.

(b)
The Senior Security Agent (or, following the Senior Discharge Date, the Second
Lien Security Agent) shall not be obliged to pay or distribute any Redistributed
Amount to a Recovering Creditor under paragraph (a)(i) above until it has been
able to establish to its satisfaction that it has actually received that
Redistributed Amount from the relevant Sharing Party.

9.3
Deferral of Subrogation

(a)
No Creditor (other than a Subordinated Creditor) or Debtor will exercise any
rights which it may have by reason of the performance by it of its obligations
under the Debt Documents to take the benefit (in whole or in part and whether by
way of subrogation or otherwise) of any rights under the Debt Documents of any
Creditor (other than a Subordinated Creditor) which ranks ahead of it in
accordance with the priorities set out in Clause 2 (Ranking and Priority) until
such time as all of the Liabilities owing to each prior ranking Creditor (or, in
the case of any Debtor, owing to each Creditor (other than a Subordinated
Creditor)) have been irrevocably discharged in full.



52
 
 
 




--------------------------------------------------------------------------------





(b)
No Subordinated Creditor will exercise any rights which it may have to take the
benefit (in whole or in part and whether by way of subrogation or otherwise) of
any rights under the Debt Documents of any Creditor until such time as all of
the Liabilities owing to each Creditor (other than a Subordinated Creditor) have
been irrevocably discharged in full.

(c)
This Clause 9.3 shall not apply to BPIFAE.


10.
Enforcement of Transaction Security

10.1
Enforcement Instructions

(a)
The Senior Security Agent (or, following the Senior Discharge Date, the Second
Lien Security Agent) may refrain from enforcing the Transaction Security unless
instructed otherwise by the Instructing Group.

(b)
Subject to the Transaction Security having become enforceable in accordance with
its terms, the Instructing Group may give or refrain from giving instructions to
the Senior Security Agent (or, following the Senior Discharge Date, the Second
Lien Security Agent) to enforce or refrain from enforcing the Transaction
Security as they see fit.

(c)
The Senior Security Agent (or, following the Senior Discharge Date, the Second
Lien Security Agent) is entitled to rely on and comply with instructions given
in accordance with this Clause 10.1.

10.2
Manner of Enforcement

If the Transaction Security is being enforced pursuant to Clause 10.1
(Enforcement Instructions), the Senior Security Agent (or, following the Senior
Discharge Date, the Second Lien Security Agent) shall enforce the Transaction
Security in such manner (including, without limitation, the selection of any
administrator (or any analogous officer in any jurisdiction) of any Debtor to be
appointed by the Senior Security Agent (or, following the Senior Discharge Date,
the Second Lien Security Agent)) as the Instructing Group shall instruct.
10.3
Exercise of Voting Rights

(a)
Except with respect to voting on:

(i)
a plan of reorganisation; or

(ii)
another dispositive restructuring plan,

in each case, in a Bankruptcy Case of any member of the Group as provided under
Clause 7.11(b) (Reorganisation Securities; Plan of Reorganisation), each
Creditor (other than each Facility Agent and each Senior Arranger) will cast its
vote in any proposal put to the vote by or under the supervision of any judicial
or supervisory authority in respect of any insolvency, pre‑insolvency or
rehabilitation or similar proceedings relating to any member of the Group as
instructed by the Senior Security Agent (or, following the Senior Discharge
Date, the Second Lien Security Agent).


53
 
 
 




--------------------------------------------------------------------------------





(b)
The Senior Security Agent (or, following the Senior Discharge Date, the Second
Lien Security Agent) shall give instructions for the purposes of paragraph (a)
above in accordance with any instructions given to it by the Instructing Group.

10.4
Waiver of Rights

To the extent permitted under applicable law and subject to Clause 10.1
(Enforcement Instructions), Clause 10.2 (Manner of Enforcement), Clause 13.4
(Fair value) and Clause 16 (Application of Proceeds), each of the Secured
Parties and the Debtors waives all rights it may otherwise have to require that
the Transaction Security be enforced in any particular order or manner or at any
particular time or that any amount received or recovered from any person, or by
virtue of the enforcement of any of the Transaction Security or of any other
security interest, which is capable of being applied in or towards discharge of
any of the Secured Obligations is so applied.
10.5
Enforcement through Security Agent Only

The Secured Parties shall not have any independent power to enforce, or have
recourse to, any of the Transaction Security or to exercise any right, power,
authority or discretion arising under the Security Documents (other than the
Facility Agreements) except through the relevant Senior Security Agent.

11.
Subrogation and Reimbursement

11.1
BPIFAE Insurance Policy – Subrogation

The Parties acknowledge and agree that:
(a)
BPIFAE shall automatically be subrogated to the rights of the Senior Lenders
under this Agreement and each other Senior Finance Document (including its
rights with respect to voting) upon, and to the extent of, any payment made by
it under or in respect of a BPIFAE Insurance Policy; and

(b)
the Secured Obligations in respect of which any such payment was made shall,
notwithstanding such payment, be treated as being outstanding to BPIFAE for the
purposes of the Senior Finance Documents until such time as they would have been
discharged had BPIFAE not made that payment.

11.2
Subrogation

(a)
Without prejudice to any right of indemnification or subrogation BPIFAE may have
at law, in equity or otherwise, each Party agrees that BPIFAE will, subject to
and in accordance with Clause 11.1 (BPIFAE Insurance Policy - Subrogation), be
subrogated to the rights of the Senior Lenders under this Agreement upon the
making of any payment by, or on behalf of, BPIFAE under the BPIFAE Insurance
Policy and the Senior Lenders shall act in accordance with the instructions of
BPIFAE in the enforcement of their rights under this Agreement and the other
Finance Documents following such subrogation.



54
 
 
 




--------------------------------------------------------------------------------





(b)
The Parties agree that the right of subrogation under paragraph (a) above shall
arise irrespective of, and prevail over, any inconsistency with any right of
subrogation arising under a BPIFAE Insurance Policy, or under the laws of
France, and notwithstanding any conduct on the part of BPIFAE or the Senior
Lenders.

(c)
Notwithstanding anything to the contrary in this Agreement, for the avoidance of
doubt, in the event of any failure of the subrogation contemplated by this
Clause 11.2, the Parties hereby consent to the transfer by the Senior Lenders of
all existing Senior Lender Liabilities to BPIFAE, without the requirement for
BPIFAE to accede to this Agreement.

(d)
Notwithstanding anything to the contrary in this Agreement, nothing shall
restrict or prohibit a Senior Lender from transferring its rights and
obligations or assigning its rights to BPIFAE.


12.
Non-Distressed Disposals

12.1
Definitions

In this Clause 12:
(a)
“Disposal Proceeds” means the proceeds of a Non‑Distressed Disposal; and

(b)
“Non-Distressed Disposal” means a disposal of:

(i)
an asset of a member of the Group; or

(ii)
an asset which is subject to the Transaction Security,

to a person or persons outside the Group where:
(A)
prior to the Senior Discharge Date, the Senior Agent notifies the Senior
Security Agent that that disposal is permitted under the Senior Finance
Documents;

(B)
the Second Lien Agent notifies the Senior Security Agent (or, following the
Senior Discharge Date, the Second Lien Security Agent) that that disposal is
permitted under the Second Lien Finance Documents; and

(C)
that disposal is not a Distressed Disposal.

12.2
Facilitation of Non-Distressed Disposals

(a)
If a disposal of an asset is a Non-Distressed Disposal, the Senior Security
Agent (or, following the Senior Discharge Date, the Second Lien Security Agent)
is irrevocably authorised (at the cost of the Borrower and without any consent,
sanction, authority or further confirmation from any Creditor, other Secured
Party, Subordinated Debtor or Debtor) but subject to paragraph (b) below:

(i)
to release the Transaction Security or any other claim (relating to a Debt
Document) over that asset;



55
 
 
 




--------------------------------------------------------------------------------





(ii)
where that asset consists of shares in the capital of a member of the Group, to
release the Transaction Security or any other claim (relating to a Debt
Document) over that member of the Group’s Property; and

(iii)
to execute and deliver or enter into any release of the Transaction Security or
any claim described in paragraphs (i) and (ii) above and issue any certificates
of non-crystallisation of any floating charge or any consent to dealing that
may, in the discretion of the Senior Security Agent (or, following the Senior
Discharge Date, the Second Lien Security Agent), be considered necessary or
desirable.

(b)
Each release of Transaction Security or any claim described in paragraph (a)
above shall become effective only on the making of the relevant Non-Distressed
Disposal.

(c)
Prior to the Senior Discharge Date and subject to paragraph (b) above, the
Second Lien Security Agent shall, concurrently with the Senior Security Agent,
give all such equivalent releases as given by the Senior Security Agent as
contemplated by paragraph (a) above (including the release of the Transaction
Security held by it) in order to give effect to paragraph (a) above.

12.3
Disposal Proceeds

If any Disposal Proceeds are required to be applied in mandatory prepayment of
the Senior Liabilities or the Second Lien Liabilities then those Disposal
Proceeds shall be applied in or towards Payment of:
(a)
first, the Senior Liabilities in accordance with the terms of the Senior
Facility Agreement (without any obligation to apply those amounts towards the
Second Lien Liabilities); and

(b)
second, after the discharge in full of the Senior Liabilities, the Second Lien
Liabilities in accordance with the terms of the Second Lien Facility Agreement,

and the consent of any other Party shall not be required for that application.

13.
Distressed Disposals and Appropriation

13.1
Facilitation of Distressed Disposals and Appropriation

If a Distressed Disposal or an Appropriation is being effected the Senior
Security Agent (or, following the Senior Discharge Date, the Second Lien
Security Agent) is irrevocably authorised (at the cost of the Borrower and
without any consent, sanction, authority or further confirmation from any
Creditor, other Secured Party or Debtor):
(a)
release of Transaction Security/non-crystallisation certificates: to release the
Transaction Security or any other claim over the asset subject to the Distressed
Disposal or Appropriation and execute and deliver or enter into any release of
that Transaction Security or claim and issue any letters of non-crystallisation
of any floating charge or any consent to dealing that may, in the discretion of
the Senior Security Agent (or,



56
 
 
 




--------------------------------------------------------------------------------





following the Senior Discharge Date, the Second Lien Security Agent), be
considered necessary or desirable;
(b)
release of liabilities and Transaction Security on a share sale/Appropriation
(Debtor): if the asset subject to the Distressed Disposal or Appropriation
consists of shares in the capital of a Debtor, to release:

(i)
that Debtor and any Subsidiary of that Debtor from all or any part of:

(A)
its Borrowing Liabilities;

(B)
its Guarantee Liabilities; and

(C)
its Other Liabilities;

(ii)
any Transaction Security granted by that Debtor or any Subsidiary of that Debtor
over any of its assets; and

(iii)
any other claim of a Subordinated Creditor or another Debtor over that Debtor’s
assets or over the assets of any Subsidiary of that Debtor,

on behalf of the relevant Creditors and Debtors;
(c)
release of liabilities and Transaction Security on a share sale/Appropriation
(Holding Company): if the asset subject to the Distressed Disposal or
Appropriation consists of shares in the capital of any Holding Company of a
Debtor, to release:

(i)
that Holding Company and any Subsidiary of that Holding Company from all or any
part of:

(A)
its Borrowing Liabilities;

(B)
its Guarantee Liabilities; and

(C)
its Other Liabilities;

(ii)
any Transaction Security granted by any Subsidiary of that Holding Company over
any of its assets; and

(iii)
any other claim of a Subordinated Creditor or another Debtor over the assets of
any Subsidiary of that Holding Company,

on behalf of the relevant Creditors and Debtors;
(d)
facilitative disposal of liabilities on a share sale/Appropriation: if the asset
subject to the Distressed Disposal or Appropriation consists of shares in the
capital of a Debtor or the Holding Company of a Debtor and the Senior Security
Agent (or, following the Senior Discharge Date, the Second Lien Security Agent)
decides to dispose of all or any part of:

(i)
the Liabilities (other than Liabilities due to any Senior Agent or Senior
Arranger); or

(ii)
the Debtors’ Intra-Group Receivables,



57
 
 
 




--------------------------------------------------------------------------------





owed by that Debtor or Holding Company or any Subsidiary of that Debtor or
Holding Company on the basis that any transferee of those Liabilities or
Debtors’ Intra-Group Receivables (the “Transferee”) will not be treated as a
Primary Creditor or a Secured Party for the purposes of this Agreement), to
execute and deliver or enter into any agreement to dispose of all or part of
those Liabilities or Debtors’ Intra-Group Receivables on behalf of the relevant
Creditors and Debtors provided that notwithstanding any other provision of any
Debt Document the Transferee shall not be treated as a Primary Creditor or a
Secured Party for the purposes of this Agreement;
(e)
sale of liabilities on a share sale/Appropriation: if the asset subject to the
Distressed Disposal or Appropriation consists of shares in the capital of a
Debtor or the Holding Company of a Debtor and the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent) decides to
dispose of all or any part of:

(i)
the Liabilities (other than Liabilities due to any Senior Agent or Senior
Arranger); or

(ii)
the Debtors’ Intra-Group Receivables,

owed by that Debtor or Holding Company or any Subsidiary of that Debtor or
Holding Company on the basis that any transferee of those Liabilities or
Debtors’ Intra-Group Receivables will be treated as a Primary Creditor or a
Secured Party for the purposes of this Agreement, to execute and deliver or
enter into any agreement to dispose of:
(A)
all (and not part only) of the Liabilities owed to the Primary Creditors (other
than to any Senior Agent or any Senior Arranger); and

(B)
all or part of any other Liabilities (other than Liabilities owed to any Senior
Agent or any Senior Arranger) and the Debtors’ Intra-Group Receivables,

on behalf of, in each case, the relevant Creditors and Debtors;
(f)
transfer of obligations in respect of liabilities on a share sale/Appropriation:
if the asset subject to the Distressed Disposal or Appropriation consists of
shares in the capital of a Debtor or the Holding Company of a Debtor (the
“Disposed Entity”) and the Senior Security Agent (or, following the Senior
Discharge Date, the Second Lien Security Agent) decides to transfer to another
Debtor (the “Receiving Entity”) all or any part of the Disposed Entity’s
obligations or any obligations of any Subsidiary of that Disposed Entity in
respect of:

(i)
the Intra-Group Liabilities; or

(ii)
the Debtor’s Intra – Group Receivables,

to execute and deliver or enter into any agreement to:
(A)
agree to the transfer of all or part of the obligations in respect of those
Intra-Group Liabilities or Debtors’ Intra-Group Receivables on behalf of the
relevant Intra-Group Lenders and Debtors to which those



58
 
 
 




--------------------------------------------------------------------------------





obligations are owed and on behalf of the Debtors which owe those obligations;
and
(B)
to accept the transfer of all or part of the obligations in respect of those
Intra-Group Liabilities or Debtors’ Intra-Group Receivables on behalf of the
Receiving Entity or Receiving Entities to which the obligations in respect of
those Intra-Group Liabilities or Debtors’ Intra-Group Receivables are to be
transferred.

Prior to the Senior Discharge Date the Second Lien Security Agent shall,
concurrently with the Senior Security Agent, give all such equivalent releases
as given by the Senior Security Agent as contemplated by this Clause 13
(including the release of the Transaction Security held by it) in order to give
effect to this Clause 13.
13.2
Form of Consideration for Distressed Disposals and Debt Disposals

Subject to Clause 14.5 (Security Agent Protection), a Distressed Disposal or a
Debt Disposal may be made in whole or in part for consideration in the form of
cash or, if not for cash, for Non-Cash Consideration which is acceptable to the
Senior Security Agent (or, following the Senior Discharge Date, the Second Lien
Security Agent).
13.3
Proceeds of Distressed Disposals and Debt Disposals

The net proceeds of each Distressed Disposal and each Debt Disposal shall be
paid, or distributed, to the Senior Security Agent (or, following the Senior
Discharge Date, the Second Lien Security Agent) for application in accordance
with Clause 16 (Application of Proceeds) and, to the extent that:
(a)
any Liabilities Sale has occurred; or

(b)
any Appropriation has occurred,

as if that Liabilities Sale, or any reduction in the Secured Obligations
resulting from that Appropriation, had not occurred.
13.4
Fair value

In the case of:
(a)
a Distressed Disposal; or

(b)
a Liabilities Sale,

effected by, or at the request of, the Senior Security Agent (or, following the
Senior Discharge Date, the Second Lien Security Agent), the Senior Security
Agent (or, following the Senior Discharge Date, the Second Lien Security Agent)
shall take reasonable care to obtain a fair market price having regard to the
prevailing market conditions (though the Senior Security Agent (or, following
the Senior Discharge Date, the Second Lien Security Agent) shall have no
obligation to postpone (or request the postponement of) any Distressed Disposal
or Liabilities Sale in order to achieve a higher price).
13.5
Fair value – safe harbours



59
 
 
 




--------------------------------------------------------------------------------





(a)
The Senior Security Agent (or, following the Senior Discharge Date, the Second
Lien Security Agent) may seek to satisfy the requirement in Clause 13.4 (Fair
Value) in any manner.

(b)
Without prejudice to the generality of paragraph (a) above, the requirement in
Clause 13.4 (Fair value) shall be satisfied (and as between the Creditors and
the Debtors shall be conclusively presumed to be satisfied) and the Senior
Security Agent (or, following the Senior Discharge Date, the Second Lien
Security Agent) will be taken to have discharged all its obligations in this
respect under this Agreement, the other Debt Documents and generally at law if:

(i)
that Distressed Disposal or Liabilities Sale is made pursuant to any process or
proceedings approved or supervised by or on behalf of any court of law;

(ii)
that Distressed Disposal or Liabilities Sale is made by, at the direction of or
under the control of, a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer (or any analogous
officer in any jurisdiction) appointed in respect of a member of the Group or
the assets of a member of the Group;

(iii)
that Distressed Disposal or Liabilities Sale is made pursuant to a Competitive
Sales Process; or

(iv)
a Financial Adviser appointed by the Senior Security Agent (or, following the
Senior Discharge Date, the Second Lien Security Agent) pursuant to Clause 13.6
(Appointment of Financial Adviser) has delivered a Fairness Opinion to the
Senior Security Agent (or, following the Senior Discharge Date, the Second Lien
Security Agent) in respect of that Distressed Disposal or Liabilities Sale.

13.6
Appointment of Financial Adviser

(a)
The Senior Security Agent (or, following the Senior Discharge Date, the Second
Lien Security Agent) may engage, or approve the engagement of, (in each case on
such terms as it may consider appropriate (including, without limitation,
restrictions on that Financial Adviser’s liability and the extent to which any
advice, valuation or opinion may be relied on or disclosed)), pay for and rely
on the services of a Financial Adviser to provide advice, a valuation or an
opinion in connection with:

(i)
a Distressed Disposal or a Debt Disposal;

(ii)
the application or distribution of any proceeds of a Distressed Disposal or a
Debt Disposal; or

(iii)
any amount of Non-Cash Consideration which is subject to Clause 8.1 (Turnover by
the Creditors).

(b)
For the purposes of paragraph (a) above, the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent) shall act:



60
 
 
 




--------------------------------------------------------------------------------





(i)
on the instructions of the Instructing Group if the Financial Adviser is
providing a valuation for the purposes of Clause 14.2 (Cash value of Non-Cash
Recoveries); or

(ii)
otherwise in accordance with Clause 13.7 (Security Agent’s Actions).

13.7
Security Agent’s Actions

For the purposes of Clause 13.1 (Facilitation of Distressed Disposals and
Appropriation), Clause 13.2 (Form of Consideration for Distressed Disposals and
Debt Disposals) and Clause 13.4 (Fair value) and Clause 13.5 (Fair value – safe
harbours) the Senior Security Agent (or, following the Senior Discharge Date,
the Second Lien Security Agent) shall act:
(a)
in the case of an Appropriation or if the relevant Distressed Disposal is being
effected by way of enforcement of the Transaction Security, in accordance with
Clause 10.2 (Manner of Enforcement); and

(b)
in any other case, on the instructions of the Instructing Group.


14.
Non-Cash Recoveries

14.1
Security Agent and Non-Cash Recoveries

To the extent the Senior Security Agent (or, following the Senior Discharge
Date, the Second Lien Security Agent) receives or recovers any Non-Cash
Recoveries, it may (acting on the instructions of the Instructing Group) but
without prejudice to its ability to exercise discretion under Clause 16.2
(Prospective Liabilities)):
(a)
distribute those Non-Cash Recoveries pursuant to Clause 16 (Application of
Proceeds) as if they were Cash Proceeds;

(b)
hold, manage, exploit, collect, realise and dispose of those Non-Cash
Recoveries; and

(c)
hold, manage, exploit, collect, realise and distribute any resulting Cash
Proceeds.

14.2
Cash value of Non-Cash Recoveries

(a)
The cash value of any Non-Cash Recoveries shall be determined by reference to a
valuation obtained by the Senior Security Agent (or, following the Senior
Discharge Date, the Second Lien Security Agent) from a Financial Adviser
appointed by the Senior Security Agent (or, following the Senior Discharge Date,
the Second Lien Security Agent) pursuant to Clause 13.6 (Appointment of
Financial Adviser) taking into account any notional conversion made pursuant to
Clause 16.4 (Currency Conversion), or as determined by the court in a Bankruptcy
Case (as the case may be).

(b)
If any Non-Cash Recoveries are distributed pursuant to Clause 16 (Application of
Proceeds), the extent to which such distribution is treated as discharging the
Liabilities shall be determined by reference to the cash value of those Non-Cash
Recoveries determined pursuant to paragraph (a) above.

14.3
Facility Agents and Non-Cash Recoveries



61
 
 
 




--------------------------------------------------------------------------------





(a)
Subject to paragraph (b) below and to Clause 14.4 (Alternative to Non-Cash
Consideration), if, pursuant to Clause 16.1 (Order of Application), a Facility
Agent receives Non-Cash Recoveries for application towards the discharge of any
Liabilities, that Facility Agent shall apply those Non-Cash Recoveries in
accordance with the relevant Facility Agreement as if they were Cash Proceeds.

(b)
A Facility Agent may:

(i)
use any reasonably suitable method of distribution, as it may determine in its
discretion, to distribute those Non-Cash Recoveries in the order of priority
that would apply under the relevant Facility Agreement if those Non-Cash
Recoveries were Cash Proceeds;

(ii)
hold any Non-Cash Recoveries through another person; and

(iii)
hold any amount of Non-Cash Recoveries for so long as that Facility Agent shall
think fit for later application pursuant to paragraph (a) above.

14.4
Alternative to Non-Cash Consideration

(a)
If any Non-Cash Recoveries are to be distributed pursuant to Clause 16
(Application of Proceeds), the Senior Security Agent (or, following the Senior
Discharge Date, the Second Lien Security Agent) shall (prior to that
distribution and taking into account the Liabilities then outstanding and the
cash value of those Non-Cash Recoveries) notify the Primary Creditors entitled
to receive those Non-Cash Recoveries pursuant to that distribution (the
“Entitled Creditors”).

(b)
If:

(i)
it would be unlawful for an Entitled Creditor to receive such Non-Cash
Recoveries (or it would otherwise conflict with that Entitled Creditor’s
constitutional documents for it to do so); and

(ii)
that Entitled Creditor promptly so notifies the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent)and supplies
such supporting evidence as the Senior Security Agent (or, following the Senior
Discharge Date, the Second Lien Security Agent) may reasonably require,

that Primary Creditor shall be a “Cash Only Creditor” and the Non-Cash
Recoveries to which it is entitled shall be “Retained Non-Cash”.
(c)
To the extent that, in relation to any distribution of Non-Cash Recoveries,
there is a Cash Only Creditor:

(i)
the Senior Security Agent (or, following the Senior Discharge Date, the Second
Lien Security Agent) shall not distribute any Retained Non-Cash to that Cash
Only Creditor (or to any Facility Agent on behalf of that Cash Only Creditor)
but shall otherwise treat the Non-Cash Recoveries in accordance with this
Agreement;



62
 
 
 




--------------------------------------------------------------------------------





(ii)
if that Cash Only Creditor is a Senior Facility Creditor or a Second Lien
Creditor the Senior Security Agent (or, following the Senior Discharge Date, the
Second Lien Security Agent) shall notify the relevant Facility Agent of that
Cash Only Creditor’s identity and its status as a Cash Only Creditor; and

(iii)
to the extent notified pursuant to paragraph (ii) above, no Facility Agent shall
distribute any of those Non-Cash Recoveries to that Cash Only Creditor.

(d)
Subject to Clause 14.5 (Security Agent Protection), the Senior Security Agent
(or, following the Senior Discharge Date, the Second Lien Security Agent) shall
hold any Retained Non-Cash and shall, acting on the instructions of the Cash
Only Creditor entitled to it, manage, exploit, collect, realise and dispose of
that Retained Non-Cash for cash consideration and shall distribute any Cash
Proceeds of that Retained Non-Cash to that Cash Only Creditor in accordance with
Clause 16 (Application of Proceeds).

(e)
On any such distribution of Cash Proceeds which are attributable to a disposal
of any Retained Non-Cash, the extent to which such distribution is treated as
discharging the Liabilities due to the relevant Cash Only Creditor shall be
determined by reference to:

(i)
the valuation which determined the extent to which the distribution of the
Non-Cash Recoveries to the other Entitled Creditors discharged the Liabilities
due to those Entitled Creditors; and

(ii)
the Retained Non-Cash to which those Cash Proceeds are attributable.

(f)
Each Primary Creditor shall, following a request by the Senior Security Agent
(or, following the Senior Discharge Date, the Second Lien Security Agent)
(acting in accordance with Clause 13.7 (Security Agent’s Actions)), notify the
Senior Security Agent (or, following the Senior Discharge Date, the Second Lien
Security Agent) the Senior Security Agent (or, following the Senior Discharge
Date, the Second Lien Security Agent) of the extent to which paragraph (b)(i)
above would apply to it in relation to any distribution or proposed distribution
of Non-Cash Recoveries.

14.5
Security Agent Protection

(a)
No Distressed Disposal or Debt Disposal may be made in whole or part for
Non-Cash Consideration if the Senior Security Agent (or, following the Senior
Discharge Date, the Second Lien Security Agent) has reasonable grounds for
believing that its receiving, distributing, holding, managing, exploiting,
collecting, realising or disposing of that Non-Cash Consideration would have an
adverse effect on it.

(b)
If Non-Cash Consideration is distributed to the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent) pursuant to
Clause 8.1 (Turnover by the Creditors) the Senior Security Agent (or, following
the Senior Discharge Date, the Second Lien Security Agent) may, at any time
after notifying the Creditors entitled to that Non-Cash Consideration and
notwithstanding any instruction from a Creditor or group of Creditors pursuant
to the terms of any Debt Document, immediately realise and dispose of that
Non-Cash Consideration for cash consideration (and distribute any Cash Proceeds
of that Non-Cash Consideration to the relevant Creditors in accordance with
Clause 16 (Application of Proceeds)) if the Senior Security



63
 
 
 




--------------------------------------------------------------------------------





Agent (or, following the Senior Discharge Date, the Second Lien Security Agent)
has reasonable grounds for believing that holding, managing, exploiting or
collecting that Non-Cash Consideration would have an adverse effect on it.
(c)
If the Senior Security Agent (or, following the Senior Discharge Date, the
Second Lien Security Agent) holds Retained Non-Cash for a Cash Only Creditor
(each as defined in Clause 14.4 (Alternative to Non-Cash Consideration)) the
Senior Security Agent (or, following the Senior Discharge Date, the Second Lien
Security Agent) may at any time, after notifying that Cash Only Creditor and
notwithstanding any instruction from a Creditor or group of Creditors pursuant
to the terms of any Debt Document, immediately realise and dispose of that
Retained Non-Cash for cash consideration (and distribute any Cash Proceeds of
that Retained Non-Cash to that Cash Only Creditor in accordance with Clause 16
(Application of Proceeds)) if the Senior Security Agent (or, following the
Senior Discharge Date, the Second Lien Security Agent) has reasonable grounds
for believing that holding, managing, exploiting or collecting that Retained
Non-Cash would have an adverse effect on it.


15.
Further Assurance – Disposals and Releases

15.1
Appointment – Power of Attorney

Each Second Lien Creditor, Debtor, Subordinated Debtor and each Subordinated
Creditor by way of security irrevocably appoints the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent) as its
attorney (with full power of substitution), on its behalf and in its name or
otherwise, at such time until, in the case of:
(a)
a Second Lien Creditor, the Senior Discharge Date; and

(b)
a Debtor, a Subordinated Debtor and each Subordinated Creditor, the Final
Discharge Date,

in each case, in such manner as the attorney thinks fit to do anything which it:
(i)
has authorised the Senior Security Agent (or, following the Senior Discharge
Date, the Second Lien Security Agent) to do under this Agreement; or

(ii)
is obliged to do but has not done under this Agreement within three Business
Days after receiving notice from the Senior Security Agent (or, following the
Senior Discharge Date, the Second Lien Security Agent)requiring it to do so.

15.2
Ratification

Each Second Lien Creditor, Debtor, Subordinated Debtor and Subordinated Creditor
ratifies and confirms and agrees to ratify and confirm whatever any such
attorney shall do in the exercise or purported exercise of the power of attorney
granted by it in this Clause 15.
15.3
Delegation



64
 
 
 




--------------------------------------------------------------------------------





The Senior Security Agent (or, following the Senior Discharge Date, the Second
Lien Security Agent) may delegate the power of attorney in Clause 15.1
(Appointment – Power of Attorney) on such terms as it sees fit.
15.4
Further Assurances

Each Creditor, Subordinated Debtor and Debtor will:
(a)
do all things that the Senior Security Agent (or, following the Senior Discharge
Date, the Second Lien Security Agent) requests in order to give effect to Clause
12 Non-Distressed Disposals) and Clause 13 (Distressed Disposals and
Appropriation) (which shall include, without limitation, the execution of any
assignments, transfers, releases or other documents that the Senior Security
Agent (or, following the Senior Discharge Date, the Second Lien Security Agent)
may consider to be necessary to give effect to the releases or disposals
contemplated by those Clauses); and

(b)
if the Senior Security Agent (or, following the Senior Discharge Date, the
Second Lien Security Agent) is not entitled to take any of the actions
contemplated by those Clauses or if the Senior Security Agent (or, following the
Senior Discharge Date, the Second Lien Security Agent) requests that any
Creditor or Debtor take any such action, take that action itself in accordance
with the instructions of the Senior Security Agent (or, following the Senior
Discharge Date, the Second Lien Security Agent),

provided that the proceeds of those disposals are applied in accordance with
Clause 12 (Non‑Distressed Disposals) or Clause 13 (Distressed Disposals and
Appropriation) as the case may be.

16.
Application of Proceeds

16.1
Order of Application

Subject to Clause 16.2 (Prospective Liabilities), all amounts from time to time
received or recovered by the Senior Security Agent (or, following the Senior
Discharge Date, the Second Lien Security Agent) pursuant to the terms of any
Debt Document or in connection with the realisation or enforcement of all or any
part of the Transaction Security, including, without limitation, any payment or
distribution made in respect of all or any part of the Transaction Security in a
Bankruptcy Case (for the purposes of this Clause 16, the “Recoveries”) shall be
held by the Senior Security Agent (or, following the Senior Discharge Date, the
Second Lien Security Agent) on trust to apply them at any time as the Senior
Security Agent (or, following the Senior Discharge Date, the Second Lien
Security Agent) (in its discretion) sees fit, to the extent permitted by
applicable law (and subject to the provisions of this Clause 16), in the
following order of priority:
(a)
first, in discharging any sums (including unpaid fees) owing to the Senior
Security Agent (or, following the Senior Discharge Date, the Second Lien
Security Agent), any Receiver or any Delegate;

(b)
second, in discharging all costs and expenses incurred by any Primary Creditor
in connection with any realisation or enforcement of the Transaction Security
taken in



65
 
 
 




--------------------------------------------------------------------------------





accordance with the terms of this Agreement or any action taken at the request
of the Senior Security Agent (or, following the Senior Discharge Date, the
Second Lien Security Agent) under Clause 6.5 (Further Assurance – Insolvency
Event);
(c)
third, in payment or distribution to the Senior Agent on its own behalf and on
behalf of the other Senior Facility Creditors for application towards the
discharge of the Senior Liabilities (in accordance with the terms of the Senior
Finance Documents);

(d)
fourth, in payment or distribution to the Second Lien Agent on its own behalf
and on behalf of the other Second Lien Creditors for application (in accordance
with the terms of the Second Lien Finance Documents) towards the discharge of
the Second Lien Liabilities;

(e)
fifth, if none of the Debtors is under any further actual or contingent
liability under any Senior Finance Document or Second Lien Finance Document, in
payment or distribution to any person to whom the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent) is obliged
to pay or distribute in priority to any Debtor; and

(f)
finally, the balance, if any, in payment or distribution to the relevant Debtor.

16.2
Prospective Liabilities

Following a Distress Event the Senior Security Agent (or, following the Senior
Discharge Date, the Second Lien Security Agent) may, in its discretion:
(a)
hold any amount of the Recoveries which is in the form of cash, and any cash
which is generated by holding, managing, exploiting, collecting, realising or
disposing of any Non-Cash Consideration, in one or more interest bearing
suspense or impersonal accounts in the name of the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent) with such
financial institution (including itself) as the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent) shall think
fit (the interest being credited to the relevant account); and

(b)
hold, manage, exploit, collect and realise any amount of the Recoveries which is
in the form of Non-Cash Consideration,

in each case for so long as the Senior Security Agent (or, following the Senior
Discharge Date, the Second Lien Security Agent) shall think fit for later
application under Clause 16.1 (Order of Application) in respect of:
(i)
any sum to any Security Agent, any Receiver or any Delegate; and

(ii)
any part of the Liabilities,

that the Senior Security Agent (or, following the Senior Discharge Date, the
Second Lien Security Agent) reasonably considers, in each case, might become due
or owing at any time in the future.
16.3
Investment of Cash Proceeds



66
 
 
 




--------------------------------------------------------------------------------





Prior to the application of the proceeds of the Security Property in accordance
with Clause 16.1 (Order of application) the Senior Security Agent (or, following
the Senior Discharge Date, the Second Lien Security Agent) may, in its
discretion, hold all or part of any Cash Proceeds in one or more interest
bearing suspense or impersonal accounts in the name of the Senior Security Agent
(or, following the Senior Discharge Date, the Second Lien Security Agent) with
such financial institution (including itself) and for so long as the Senior
Security Agent (or, following the Senior Discharge Date, the Second Lien
Security Agent) shall think fit (the interest being credited to the relevant
account) pending the application from time to time of those monies in the Senior
Security Agent’s (or, following the Senior Discharge Date, the Second Lien
Security Agent’s) discretion in accordance with the provisions of this
Clause 16.
16.4
Currency Conversion

(a)
For the purpose of, or pending the discharge of, any of the Secured Obligations
the Senior Security Agent (or, following the Senior Discharge Date, the Second
Lien Security Agent) may:

(i)
convert any moneys received or recovered by the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent) (including,
without limitation, any Cash Proceeds) from one currency to another, at the
Senior Security Agent’s (or, following the Senior Discharge Date, the Second
Lien Security Agent’s) Spot Rate of Exchange; and

(ii)
notionally convert the valuation provided in any opinion or valuation from one
currency to another, at the Senior Security Agent’s (or, following the Senior
Discharge Date, the Second Lien Security Agent’s) Spot Rate of Exchange.

(b)
The obligations of any Debtor to pay in the due currency shall only be
satisfied, in the case of:

(i)
paragraph (a)(i) above, to the extent of the amount of the due currency
purchased after deducting the costs of conversion; and

(ii)
paragraph (a)(ii) above, to the extent of the amount of the due currency which
results from the notional conversion referred to in that paragraph.

16.5
Permitted Deductions

The Senior Security Agent (or, following the Senior Discharge Date, the Second
Lien Security Agent) shall be entitled, in its discretion, (a) to set aside by
way of reserve amounts required to meet and (b) to make and pay, any deductions
and withholdings (on account of Taxes or otherwise) which it is or may be
required by any law or regulation to make from any distribution or payment made
by it under this Agreement, and to pay all Taxes which may be assessed against
it in respect of any of the Charged Property, or as a consequence of performing
its duties or exercising its rights, powers, authorities and discretions, or by
virtue of its capacity as Security Agent under any of the Debt Documents or
otherwise (other than in connection with its remuneration for performing its
duties under this Agreement).
16.6
Good Discharge



67
 
 
 




--------------------------------------------------------------------------------





(a)
Any distribution or payment to be made in respect of the Secured Obligations by
the Senior Security Agent (or, following the Senior Discharge Date, the Second
Lien Security Agent) may be made to the relevant Facility Agent on behalf of its
Primary Creditors.

(b)
Any distribution or payment made as described in paragraph (a) above shall be a
good discharge, to the extent of that payment or distribution, by the Senior
Security Agent (or, following the Senior Discharge Date, the Second Lien
Security Agent):

(i)
in the case of a payment made in cash, to the extent of that payment; and

(ii)
in the case of a distribution of Non-Cash Recoveries, as determined by Clause
14.2 (Cash value of Non-Cash Recoveries).

(c)
The Senior Security Agent (or, following the Senior Discharge Date, the Second
Lien Security Agent) is under no obligation to make the payments to the Facility
Agents under paragraph (a) above in the same currency as that in which the
Liabilities owing to the relevant Primary Creditor are denominated pursuant to
the relevant Debt Document.

16.7
Calculation of Amounts

For the purpose of calculating any person’s share of any amount payable to or by
it, the Senior Security Agent (or, following the Senior Discharge Date, the
Second Lien Security Agent) shall be entitled to:
(a)
notionally convert the Liabilities owed to any person into a common base
currency (decided in its discretion by the Senior Security Agent (or, following
the Senior Discharge Date, the Second Lien Security Agent)), that notional
conversion to be made at the spot rate at which the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent) is able to
purchase the notional base currency with the actual currency of the Liabilities
owed to that person at the time at which that calculation is to be made; and

(b)
assume that all amounts received or recovered as a result of the enforcement or
realisation of the Security Property are applied in discharge of the Liabilities
in accordance with the terms of the Debt Documents under which those Liabilities
have arisen.

16.8
Payments by the Senior Security Agent or Senior Agent

(a)
Any payment made, or to be made, by the Senior Security Agent or Senior Agent
(for and on behalf of itself and the other Senior Facility Creditors) for the
benefit of a Second Lien Creditor pursuant to the terms of this Agreement shall
be made to the Second Lien Security Agent or the Second Lien Agent only.

(b)
If, after the date of this Agreement, a change is made to the Second Lien
Security Agent or the Second Lien Agent, the Senior Security Agent and the
Senior Agent shall only make any payment to any new or replacement Second Lien
Security Agent or the Second Lien Agent once the Senior Security Agent and the
Senior Agent has satisfied all the necessary “know your customer” or other
similar checks required to be undertaken by a Senior Facility Creditor.



68
 
 
 




--------------------------------------------------------------------------------






17.
Equalisation

17.1
Equalisation Definitions

For the purposes of this Clause 17:
“Enforcement Date” means the first date (if any) on which a Senior Facility
Creditor takes enforcement action of the type described in paragraphs (a)(i),
(iii), (iv) or (b) of the definition of “Enforcement Action” in accordance with
the terms of this Agreement.
“Exposure” means, in relation to a Senior Lender, the aggregate amount of its
participation (if any, and without double counting) in all Loans outstanding
under the Senior Facility Agreement at the Enforcement Date (assuming all
contingent liabilities which have become actual liabilities since the
Enforcement Date to have been actual liabilities at the Enforcement Date (but
not including, for these purposes only, any interest that would have accrued
from the Enforcement Date to the date of actual maturity in respect of those
liabilities) and assuming any transfer of claims between Senior Lenders pursuant
to any loss-sharing arrangement in the Senior Facility Agreement which has taken
place since the Enforcement Date to have taken place at the Enforcement Date)
together with the aggregate amount of all accrued interest, fees and commission
owed to it under the Senior Facility Agreement.
“Utilisation” means a “Utilisation” under and as defined in the Senior Facility
Agreement or any Refinancing Equivalent.
17.2
Implementation of Equalisation

(a)
The provisions of this Clause 17 shall be applied at such time or times after
the Enforcement Date as the Senior Security Agent shall consider appropriate.

(b)
Without prejudice to the generality of paragraph (a) above, if the provisions of
this Clause 17 have been applied before all the Liabilities have matured and/or
been finally quantified, the Senior Security Agent may elect to re‑apply those
provisions on the basis of revised Exposures and the Senior Facility Creditors
shall make appropriate adjustment payments amongst themselves.

17.3
Equalisation

If, for any reason, any Senior Liabilities remain unpaid after the Enforcement
Date and the resulting losses are not borne by the Senior Lenders in the
proportions which their respective Exposures at the Enforcement Date bore to the
aggregate Exposures of all the Senior Lenders at the Enforcement Date, the
Senior Lenders will make such payments amongst themselves as the Senior Security
Agent shall require to put the Senior Lenders in such a position that (after
taking into account such payments) those losses are borne in those proportions.
17.4
Turnover of Enforcement Proceeds

If:
(a)
the Senior Security Agent or the Senior Agent is not entitled, for reasons of
applicable law, to pay or distribute amounts received pursuant to the making of
a demand under any guarantee, indemnity or other assurance against loss or the
enforcement of the



69
 
 
 




--------------------------------------------------------------------------------





Transaction Security to the Senior Facility Creditors but is entitled to pay or
distribute those amounts to Primary Creditors (such Primary Creditors, the
“Receiving Creditors”) who, in accordance with the terms of this Agreement, are
subordinated in right and priority of payment to the Senior Facility Creditors;
and
(b)
the Senior Discharge Date has not yet occurred (nor would occur after taking
into account such payments),

then the Receiving Creditors shall make such payments or distributions to the
Senior Facility Creditors as the Senior Security Agent shall require to place
the Senior Facility Creditors in the position they would have been in had such
amounts been available for application against the Senior Liabilities.
17.5
Notification of Exposure

Before each occasion on which it intends to implement the provisions of this
Clause 17, the Senior Security Agent shall send notice to the Senior Agent (on
behalf of the Senior Lenders) requesting that it notify it of, respectively, its
Exposure and that of each Senior Lender (if any).
17.6
Default in Payment

If a Primary Creditor fails to make a payment due from it under this Clause 17,
the Senior Security Agent shall be entitled (but not obliged) to take action on
behalf of the Senior Facility Creditor(s) to whom such payment was to be
redistributed (subject to being indemnified to its satisfaction by such Senior
Facility Creditor(s) in respect of costs) but shall have no liability or
obligation towards such Senior Facility Creditor(s), any other Senior Facility
Creditor or Primary Creditor as regards such default in payment and any loss
suffered as a result of such default shall lie where it falls.

18.
Facilitation of Qualifying Senior Facility Refinancing

18.1
Release of Transaction Security by Security Agent

If, in relation to a Qualifying Senior Facility Refinancing, any amount received
pursuant to the enforcement of the Transaction Security would not be available
for application by the Senior Security Agent (or, following the Senior Discharge
Date, the Second Lien Security Agent) towards the discharge of the Refinancing
Senior Liabilities in the order set out in paragraphs (a) to (f) of Clause 16.1
(Order of Application) to the same extent as that amount would have been
available for application towards the discharge of the Senior Liabilities being
refinanced, the Senior Security Agent (or, following the Senior Discharge Date,
the Second Lien Security Agent) is irrevocably authorised (at the cost of the
Borrower and without any consent, sanction, authority or further confirmation
from any Creditor, other Secured Party or Debtor) to release that Transaction
Security if:
(a)
immediately on such release, Security will be provided in favour of the Senior
Security Agent (or, following the Senior Discharge Date, the Second Lien
Security Agent), any Receiver, any Delegate, each Second Lien Creditor and each
Senior Agent, Senior Arranger and Senior Lender under the Refinancing Senior
Finance Documents over the same assets as under the relevant Security Document,
on terms substantially the same



70
 
 
 




--------------------------------------------------------------------------------





as the terms of that Security Document and subject to the same ranking as set
out in Clause 2.2 (Transaction Security); and
(b)
that release and provision of Security would not have a material adverse effect
on any of those Secured Parties provided that the retaking of Security and the
restarting of any related Hardening Period shall not, in itself, constitute such
a material adverse effect.

18.2
Facilitation

Subject to Clause 18.3 (Exceptions), each Secured Party shall, at the request
(and cost) of the Borrower, promptly execute such documents and give such
instructions to the Senior Security Agent (or, following the Senior Discharge
Date, the Second Lien Security Agent) as are reasonably necessary:
(a)
to provide substantially the same rights and remedies to the providers of any
Refinancing Senior Facilities as those provided to the providers of the Initial
Senior Facility in the Initial Senior Finance Documents including, without
limitation, entering into further security, priority and intercreditor
agreements; or

(b)
to implement successfully the terms of a Qualifying Senior Facility Refinancing
by the providers of that refinancing and to give effect to the providing of
Security as contemplated by this Clause 18 in respect of the Refinancing Senior
Liabilities, including, without limitation, any amendment required to the terms
of this Agreement or any other Senior Finance Document and any amendment,
consent, waiver or release in respect of any Security Document and any grant of
security pursuant to a new Security Document.

18.3
Exceptions

(a)
This Clause 18 shall not require any Secured Party to facilitate a release of,
or amendment to, the Transaction Security or any guarantee, indemnity or other
assurance against loss if so doing would have a material adverse effect on any
Security Agent, Receiver, Delegate, Second Lien Creditor or any Senior Agent,
Senior Arranger or Senior Lender under the Refinancing Senior Finance Documents
provided that the retaking of Security or assurance against loss, and the
restarting of any related Hardening Period, shall not, in itself, constitute
such a material adverse effect.

(b)
This Clause 18 shall not require any Party to provide financial accommodation to
any member of the Group in connection with, or otherwise to participate in, a
Qualifying Senior Facility Refinancing.


19.
Not Used


20.
Changes to the Parties

20.1
Assignments and Transfers



71
 
 
 




--------------------------------------------------------------------------------





No Party may:
(a)
assign any of its rights; or

(b)
transfer any of its rights and obligations,

in respect of any Debt Documents or the Liabilities except as permitted by this
Clause 20.
20.2
No Change of Debtor/Subordinated Debtor

Neither a Debtor nor a Subordinated Debtor may:
(a)
assign any of its rights; or

(b)
transfer any of its rights and obligations,

until after the Final Discharge Date.
20.3
Change of Subordinated Creditor

No Subordinated Creditor may:
(a)
assign any of its rights;

(b)
transfer any of its rights and obligations; or

(c)
declare or create any trust of any of its rights, title, interest or benefits,

in respect of this Agreement, a Subordinated Liabilities Document or any
Subordinated Liabilities to, or in favour of, any person.
20.4
Accession of Subordinated Creditors

No person shall become a Subordinated Creditor unless and until:
(a)
that person is permitted to become a Subordinated Creditor by:

(i)
prior to the Senior Discharge Date, the Senior Finance Documents; and

(ii)
following the Senior Discharge Date, the Second Lien Finance Documents;

(b)
that person delivers to the Senior Security Agent (or, following the Senior
Discharge Date, the Second Lien Security Agent) a duly completed Creditor
Accession Undertaking; and

(c)
the Senior Security Agent (or, following the Senior Discharge Date, the Second
Lien Security Agent) executes a Creditor Accession Undertaking duly completed
and signed by that person.

20.5
New Subordinated Creditor

If any person proposes to make any loan to, or grant any credit to, or makes any
other financial arrangement having similar effect with, any Debtor, the Borrower
will procure that such person giving, proposing to give, that loan, granting
that credit or making that other financial arrangement (if not already a Party
as a Subordinated Creditor) accedes to this Agreement as a


72
 
 
 




--------------------------------------------------------------------------------





“Subordinated Creditor”, pursuant to Clause 20.8 (Creditor Accession
Undertaking) prior to giving such loan, granting that credit or making that
other financial arrangement.
20.6
Change of Senior Lender or Second Lien Lender

A Senior Lender or a Second Lien Lender may:
(a)
assign any of its rights; or

(b)
transfer by novation any of its rights and obligations,

in respect of any Debt Documents or the Liabilities if:
(i)
that assignment or transfer is in accordance with the terms of the Facility
Agreement to which it is a party; and

(ii)
any assignee or transferee has (if not already a Party as a Senior Lender or
Second Lien Lender (as the case may be)) acceded to this Agreement, as a Senior
Lender or a Second Lien Lender (as the case may be), pursuant to Clause 20.8
(Creditor Accession Undertaking).

20.7
Change of Facility Agent or Security Agent

No person shall become a Facility Agent or a Security Agent unless at the same
time, it accedes to this Agreement as a Senior Agent or Second Lien Agent (as
the case may be) or a Senior Security Agent or Second Lien Security Agent (as
the case may be), pursuant to Clause 20.8 (Creditor Accession Undertaking).
20.8
Creditor Accession Undertaking

With effect from the date of acceptance by the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent) and, (prior
to the completion of a Qualifying Senior Facility Refinancing) by the Senior
Agent, of a Creditor Accession Undertaking duly executed and delivered to the
Senior Security Agent (or, following the Senior Discharge Date, the Second Lien
Security Agent) by the relevant acceding party or, if later, the date specified
in that Creditor Accession Undertaking:
(a)
any Party ceasing entirely to be a Creditor shall be discharged from further
obligations towards the Senior Security Agent (or, following the Senior
Discharge Date, the Second Lien Security Agent) and other Parties under this
Agreement and their respective rights against one another shall be cancelled
(except in each case for those rights which arose prior to that date); and

(b)
as from that date, the replacement or new Creditor shall assume the same
obligations and become entitled to the same rights, as if it had been an
original Party in the capacity specified in the Creditor Accession Undertaking.

20.9
New Debtor

(a)
If any member of the Group becomes a Subsidiary Guarantor in accordance with
clause 21.5 (Additional Domestic Subsidiaries) of the Senior Facility Agreement
(or clause 20.5 (Additional Domestic Subsidiaries) of the Second Lien Facility
Agreement, the



73
 
 
 




--------------------------------------------------------------------------------





Borrower will procure that such Subsidiary Guarantor accedes to this Agreement
as a Debtor and Subordinated Debtor.
(b)
With effect from the date of acceptance by the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent)of a Debtor
Accession Deed duly executed and delivered to the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent) by the new
Debtor or, if later, the date specified in the Debtor Accession Deed, the new
Debtor shall assume the same obligations and become entitled to the same rights
as if it had been an original Party as a Debtor and Subordinated Debtor.

20.10
Additional Parties

Each of the Parties appoints the Senior Security Agent (or, following the Senior
Discharge Date, the Second Lien Security Agent) to receive on its behalf each
Debtor Accession Deed and Creditor Accession Undertaking delivered to the Senior
Security Agent (or, following the Senior Discharge Date, the Second Lien
Security Agent) and the Senior Security Agent (or, following the Senior
Discharge Date, the Second Lien Security Agent) shall, as soon as reasonably
practicable after receipt by it, sign and accept the same if it appears on its
face to have been completed, executed and, where applicable, delivered in the
form contemplated by this Agreement or, where applicable, by the relevant
Facility Agreement.

21.
Costs and Expenses

21.1
Transaction Expenses

The Borrower shall, promptly on demand, pay the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent) the amount
of all costs and expenses (including legal fees) (together with any applicable
VAT) reasonably incurred by the Senior Security Agent (or, following the Senior
Discharge Date, the Second Lien Security Agent) and by any Receiver or Delegate
in connection with the negotiation, preparation, printing, execution and
perfection of:
(a)
this Agreement and any other documents referred to in this Agreement and the
Transaction Security; and

(b)
any other Debt Documents executed after the date of this Agreement.

21.2
Amendment Costs

If a Debtor requests an amendment, waiver or consent, the Borrower shall, within
three Business Days of demand, reimburse the Senior Security Agent (or,
following the Senior Discharge Date, the Second Lien Security Agent) for the
amount of all costs and expenses (including legal fees) (together with any
applicable VAT) reasonably incurred by the Senior Security Agent (or, following
the Senior Discharge Date, the Second Lien Security Agent) (and by any Receiver
or Delegate) in responding to, evaluating, negotiating or complying with that
request or requirement.
21.3
Enforcement and Preservation Costs



74
 
 
 




--------------------------------------------------------------------------------





The Borrower shall, within three Business Days of demand, pay to the Senior
Security Agent (or, following the Senior Discharge Date, the Second Lien
Security Agent) the amount of all costs and expenses (including legal fees and
together with any applicable VAT) incurred by it in connection with the
enforcement of or the preservation of any rights under any Debt Document and the
Transaction Security and any proceedings instituted by or against the Senior
Security Agent (or, following the Senior Discharge Date, the Second Lien
Security Agent) as a consequence of taking or holding the Transaction Security
or enforcing these rights.
21.4
Stamp Taxes

The Borrower shall pay and, within three Business Days of demand, indemnify the
Senior Security Agent (or, following the Senior Discharge Date, the Second Lien
Security Agent) against any cost, loss or liability the Senior Security Agent
(or, following the Senior Discharge Date, the Second Lien Security Agent) incurs
in relation to all stamp duty, registration and other similar Taxes payable in
respect of any Debt Document.
21.5
Interest on Demand

If any Creditor or Debtor fails to pay any amount payable by it under this
Agreement on its due date, interest shall accrue on the overdue amount (and be
compounded with it) from the due date up to the date of actual payment (both
before and after judgment and to the extent interest at a default rate is not
otherwise being paid on that sum) at the rate which is 2%. per annum over the
rate at which the Senior Security Agent (or, following the Senior Discharge
Date, the Second Lien Security Agent) would be able to obtain by placing on
deposit with a leading bank an amount comparable to the unpaid amounts in the
currencies of those amounts for any period(s) that the Senior Security Agent
(or, following the Senior Discharge Date, the Second Lien Security Agent) may
from time to time select provided that if any such rate is below zero, that rate
will be deemed to be zero.

22.
Others Indemnities

22.1
Indemnity to a Security Agent

(a)
Each Debtor jointly and severally shall promptly indemnify a Security Agent and
every Receiver and Delegate against any cost, loss or liability (together with
any applicable VAT) incurred by any of them as a result of:

(i)
any failure by the Borrower to comply with its obligations under
Clause 21 (Costs and Expenses);

(ii)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised;

(iii)
the taking, holding, protection or enforcement of the Transaction Security;

(iv)
the exercise of any of the rights, powers, discretions, authorities and remedies
vested in a Security Agent, each Receiver and each Delegate by the Debt
Documents or by law;



75
 
 
 




--------------------------------------------------------------------------------





(v)
any default by any Debtor in the performance of any of the obligations expressed
to be assumed by it in the Debt Documents;

(vi)
instructing lawyers, accountants, tax advisers, surveyors, a Financial Adviser
or other professional advisers or experts as permitted under this Agreement; or

(vii)
acting as Security Agent, Receiver or Delegate under the Debt Documents or which
otherwise relates to any of the Security Property (otherwise, in each case, than
by reason of the relevant Security Agent’s, Receiver’s or Delegate’s gross
negligence or wilful misconduct).

(b)
Each Debtor expressly acknowledges and agrees that the continuation of its
indemnity obligations under this Clause 22.1 will not be prejudiced by any
release or disposal under Clause 13 (Distressed Disposals and Appropriation)
taking into account the operation of that Clause 13.

(c)
Each Security Agent and every Receiver and Delegate may, in priority to any
payment to the Secured Parties, indemnify itself out of the Charged Property in
respect of, and pay and retain, all sums necessary to give effect to the
indemnity in this Clause 22.1 and shall have a lien on the Transaction Security
and the proceeds of the enforcement of the Transaction Security for all moneys
payable to it.

22.2
Borrower’s indemnity to Primary Creditors

The Borrower shall promptly and as principal obligor indemnify each Primary
Creditor against any cost, loss or liability (together with any applicable VAT),
whether or not reasonably foreseeable, incurred by any of them in relation to or
arising out of the operation of Clause 13 (Distressed Disposals and
Appropriation).

23.
Information

23.1
Dealings with Security Agent and Facility Agents

Each Senior Facility Creditor and Second Lien Creditor shall deal with its
Security Agent exclusively through its Facility Agent.
23.2
Disclosure between Primary Creditors and Security Agents

Notwithstanding any agreement to the contrary, each of the Debtors and the
Subordinated Creditors consents, until the Final Discharge Date, to the
disclosure by any Primary Creditor and a Security Agent to each other (whether
or not through a Facility Agent or a Security Agent) of such information
concerning the Debtors and the Subordinated Creditors as any Primary Creditor or
a Security Agent shall see fit.
23.3
Notification of prescribed events

(a)
If a Senior Event of Default either occurs or ceases to be continuing the Senior
Agent shall, upon becoming aware of that occurrence or cessation, notify the
Second Lien Security Agent and the Second Lien Security Agent shall, upon
receiving that notification, notify the Second Lien Agent.



76
 
 
 




--------------------------------------------------------------------------------





(b)
If a Second Lien Event of Default either occurs or ceases to be continuing the
Second Lien Agent shall, upon becoming aware of that occurrence or cessation,
notify the Senior Security Agent and the Senior Security Agent shall, upon
receiving that notification, notify the Senior Agent.

(c)
If a Senior Payment Default either occurs or ceases to be continuing the Senior
Agent shall notify the Second Lien Security Agent and the Second Lien Security
Agent shall, upon receiving that notification, notify the Second Lien Agent.

(d)
If a Senior Acceleration Event occurs the Senior Agent shall notify the Borrower
and the Second Lien Agent.

(e)
If a Second Lien Acceleration Event occurs the Second Lien Agent shall notify
each other Party.

(f)
If any Second Lien Creditor takes any action permitted under Clause 4.9 (Limited
Permitted Enforcement: Second Lien Creditors), such Second Lien Creditor shall
promptly notify each Facility Agent.

(g)
If the Senior Security Agent (or, following the Senior Discharge Date, the
Second Lien Security Agent) enforces, or takes formal steps to enforce, any of
the Transaction Security it shall notify each Facility Agent of that action.

(h)
If any Primary Creditor exercises any right it may have to enforce, or to take
formal steps to enforce, any of the Transaction Security it shall notify the
Senior Security Agent (or, following the Senior Discharge Date, the Second Lien
Security Agent) and the Senior Security Agent (or, following the Senior
Discharge Date, the Second Lien Security Agent) shall, upon receiving that
notification, notify each Party of that action.

(i)
If a Senior Mandatory Prepayment is waived the Senior Agent shall notify the
Second Lien Security Agent of the amount of the Senior Mandatory Prepayment
waived and the Second Lien Security Agent shall, upon receiving that
notification, notify the Second Lien Agent.

(j)
If the Senior Security Agent receives a notice under paragraph (a) of
Clause 4.10 (Option to Purchase: Second Lien Lenders) it shall upon receiving
that notice, notify, and send a copy of that notice to, the Senior Agent.

(k)
Each Subordinated Creditor will notify the Senior Agent and the Second Lien
Agent of the occurrence of any event of default (howsoever described) in respect
of the Subordinated Liabilities promptly upon becoming aware of its occurrence.

(l)
The Borrower will:

(i)
on written request of the Senior Agent, acting reasonably, from time to time,
notify the Senior Agent in writing of the details of the aggregate amount of the
Subordinated Liabilities and/or Second Lien Liabilities outstanding at any time;
and

(ii)
notify the Senior Agent and the Second Lien Agent of any amendment, termination
or waiver of a Subordinated Liabilities Document.



77
 
 
 




--------------------------------------------------------------------------------





23.4
Notifications by the Senior Agent or Senior Security Agent

Any notice to be given by the Senior Security Agent or the Senior Agent (for and
on behalf of itself and the other Senior Facility Creditors) for the benefit of
a Second Lien Creditor pursuant to the terms of this Agreement shall be made to
the Second Lien Security Agent or the Second Lien Agent only.

24.
Notices

24.1
Communications in Writing

Any communication to be made under or in connection with this Agreement shall be
made in writing and, unless otherwise stated, may be made by fax or letter.
24.2
Security Agent’s Communications with Primary Creditors

(a)
The Senior Security Agent shall be entitled to carry out all dealings with the
Primary Creditors through its respective Facility Agent and may give to the
relevant Facility Agent, as applicable, any notice, document or other
communication required to be given by the Senior Security Agent to such Primary
Creditor.

(b)
The Second Lien Security Agent shall be entitled to carry out all dealings with
the Second Lien Creditors through the Second Lien Facility Agent and may give to
the Second Lien Facility Agent, any notice, document or other communication
required to be given by the Second Lien Security Agent to a Second Lien
Creditor.

24.3
Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with this Agreement
is:
(a)
in the case of a Debtor, a Subordinated Debtor and a Subordinated Creditor, that
identified with its name below;

(b)
in the case of each Security Agent, that identified with its name below; and

(c)
in the case of each other Party, that notified in writing to the Security Agent
on or prior to the date on which it becomes a Party,

or any substitute address, fax number or department or officer which that Party
may notify to a Security Agent (or a Security Agent may notify to the other
Parties, if a change is made by a Security Agent) by not less than five
Business Days’ notice.
24.4
Delivery

(a)
Any communication or document made or delivered by one person to another under
or in connection with this Agreement will only be effective:

(i)
if by way of fax, when received in legible form; or



78
 
 
 




--------------------------------------------------------------------------------





(ii)
if by way of letter, when it has been left at the relevant address or
five Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 24.3 (Addresses), if addressed to that department
or officer.
(b)
Any communication or document to be made or delivered to a Security Agent will
be effective only when actually received by a Security Agent and then only if it
is expressly marked for the attention of the department or officer identified
with that Security Agent’s signature below (or any substitute department or
officer as that Security Agent shall specify for this purpose).

(c)
Any communication or document made or delivered to the Borrower in accordance
with this Clause 24.4 will be deemed to have been made or delivered to each of
the Debtors.

(d)
Any communication or document which becomes effective, in accordance with
paragraphs (a) to (c) above, after 5.00 p.m. in the place of receipt shall be
deemed only to become effective on the following day.

24.5
Notification of Address and Fax Number

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 24.3 (Addresses) or changing its own
address or fax number, a Security Agent shall notify the other Parties.
24.6
Electronic Communication

(a)
Any communication to be made between any two Parties under or in connection with
this Agreement may be made by electronic mail or other electronic means
(including, without limitation, by way of posting to a secure website) if those
two Parties:

(i)
notify each other in writing of their electronic mail address and/or any other
information required to enable the transmission of information by that means;
and

(ii)
notify each other of any change to their address or any other such information
supplied by them by not less than five Business Days’ notice.

(b)
Any such electronic communication as specified in paragraph (a) above to be made
between a Subordinated Creditor, a Subordinated Debtor or a Debtor and a
Security Agent or a Primary Creditor may only be made in that way to the extent
that those two Parties agree that, unless and until notified to the contrary,
this is to be an accepted form of communication.

(c)
Any such electronic communication as specified in paragraph (a) above made
between any two Parties will be effective only when actually received (or made
available) in readable form and in the case of any electronic communication made
by a Party to a Security Agent only if it is addressed in such a manner as a
Security Agent shall specify for this purpose.



79
 
 
 




--------------------------------------------------------------------------------





(d)
Any electronic communication which becomes effective, in accordance with
paragraph (c) above, after 5:00 p.m. in the place in which the Party to whom the
relevant communication is sent or made available has its address for the purpose
of this Agreement shall be deemed only to become effective on the following day.

(e)
Any reference in this Agreement to a communication being sent or received shall
be construed to include that communication being made available in accordance
with this Clause 24.6.

24.7
English Language

(a)
Any notice given under or in connection with this Agreement must be in English.

(b)
All other documents provided under or in connection with this Agreement must be:

(i)
in English; or

(ii)
if not in English, and if so required by a Security Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.


25.
Preservation

25.1
Partial Invalidity

If, at any time, any provision of a Debt Document is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of that provision under the law of any
other jurisdiction will in any way be affected or impaired.
25.2
No Impairment

If, at any time after its date, any provision of a Debt Document (including this
Agreement) is not binding on or enforceable in accordance with its terms against
a person expressed to be a party to that Debt Document, neither the binding
nature nor the enforceability of that provision or any other provision of that
Debt Document will be impaired as against the other party(ies) to that Debt
Document.
25.3
Remedies and Waivers

No failure to exercise, nor any delay in exercising, on the part of any Party,
any right or remedy under a Debt Document shall operate as a waiver of any such
right or remedy or constitute an election to affirm any Debt Document. No
election to affirm any Debt Document on the part of a Secured Party shall be
effective unless it is in writing. No single or partial exercise of any right or
remedy shall prevent any further or other exercise or the exercise of any other
right or remedy. The rights and remedies provided in each Debt Document are
cumulative and not exclusive of any rights or remedies provided by law.
25.4
Waiver of Defences



80
 
 
 




--------------------------------------------------------------------------------





The provisions of this Agreement or any Transaction Security will not be
affected by an act, omission, matter or thing which, but for this Clause 25.4,
would reduce, release or prejudice the subordination and priorities expressed to
be created by this Agreement including (without limitation and whether or not
known to any Party):
(a)
any time, waiver or consent granted to, or composition with, any Debtor or other
person;

(b)
the release of any Debtor or any other person under the terms of any composition
or arrangement with any creditor of any member of the Group;

(c)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Debtor or other person or any non‑presentation or non‑observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any Security;

(d)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any Debtor or other person;

(e)
any amendment, novation, supplement, extension (whether of maturity or
otherwise) or restatement (in each case, however fundamental and of whatsoever
nature, and whether or not more onerous) or replacement of a Debt Document or
any other document or security;

(f)
any unenforceability, illegality or invalidity of any obligation of any person
under any Debt Document or any other document or security;

(g)
any intermediate Payment of any of the Liabilities owing to the Primary
Creditors in whole or in part; or

(h)
any insolvency or similar proceedings.


26.
Consents and Amendments

26.1
Required Consents

(a)
Subject to paragraph (b) below and Clause 26.4 (Exceptions):

(i)
Clause 17.1 (Equalisation Definitions) to Clause 17.3 (Equalisation) may be
amended or waived with the consent of the Senior Agent, the Majority Senior
Lenders and the Senior Security Agent to the extent that that amendment or
waiver does not affect the Second Lien Creditors; and

(ii)
subject to paragraph (a)(i) above, this Agreement may be amended or waived only
with the consent of the Facility Agents, the Majority Senior Lenders, the
Majority Second Lien Lenders and each Security Agent.



81
 
 
 




--------------------------------------------------------------------------------





(b)
An amendment or waiver that has the effect of changing or which relates to:

(i)
Clause 4.10 (Option to Purchase: Second Lien Lenders), Clause 9
(Redistribution), Clause 16 (Application of Proceeds) or this Clause 26
(Consents and Amendments); or

(ii)
the order of priority or subordination under this Agreement,

shall not be made without the consent of:
(A)
the Facility Agents;

(B)
the Senior Lenders;

(C)
the Second Lien Lenders; and

(D)
each Security Agent.

26.2
Amendments and Waivers: Transaction Security Documents

(a)
Subject to paragraph (b) below and to Clause 26.4 (Exceptions) and unless the
provisions of any Debt Document expressly provide otherwise, the Senior Security
Agent (or, following the Senior Discharge Date, the Second Lien Security Agent)
may, if authorised by the Instructing Group, and if the Borrower consents, amend
the terms of, waive any of the requirements of or grant consents under, any of
the Transaction Security Documents which shall be binding on each Party.

(b)
Subject to paragraph (c) of Clause 26.4 (Exceptions), any amendment or waiver
of, or consent under, any Transaction Security Document which has the effect of
changing or which relates to:

(i)
the nature or scope of the Charged Property;

(ii)
the manner in which the proceeds of enforcement of the Transaction Security are
distributed; or

(iii)
the release of any Transaction Security,

shall not be made without the prior consent of the Senior Facility Creditors
whose consent to that amendment, waiver or consent is required under the Senior
Facility Agreement and the Second Lien Creditors whose consent to that
amendment, waiver or consent is required under the Second Lien Facility
Agreement.
(c)
Prior to the Senior Discharge Date and subject to paragraph (b) above, each
Second Lien Creditor agrees to amend the terms of, waive any of the requirements
of, and grant any consent under, the Second Lien Security Documents that are
equivalent to such amendments, waivers and consents granted by the Senior
Facility Creditors in accordance with paragraph (a) above.

26.3
Effectiveness

(a)
Any amendment, waiver or consent given in accordance with this Clause 26 will be
binding on all Parties and the Senior Security Agent (or, following the Senior
Discharge



82
 
 
 




--------------------------------------------------------------------------------





Date, the Second Lien Security Agent) may effect, on behalf of any Primary
Creditor, any amendment, waiver or consent permitted by this Clause 26.
(b)
The Senior Security Agent (or, following the Senior Discharge Date, the Second
Lien Security Agent) may engage, pay for and rely on the services of lawyers in
determining the consent level required for and effecting any amendment, waiver
or consent under this Agreement.

26.4
Exceptions

(a)
Subject to paragraphs (c) and (d) below, if the amendment, waiver or consent may
impose new or additional obligations on or withdraw or reduce the rights of any
Party other than:

(i)
in the case of a Primary Creditor (other than any Facility Agent or any Senior
Arranger), in a way which affects or would affect Primary Creditors of that
Party’s class generally; or

(ii)
in the case of a Debtor, to the extent consented to by the Borrower under
paragraph (a) of Clause 26.2 (Amendments and Waivers: Transaction Security
Documents),

the consent of that Party is required.
(b)
Subject to paragraphs (c) and (d) below, an amendment, waiver or consent which
relates to the rights or obligations of a Facility Agent, a Senior Arranger or a
Security Agent (including, without limitation, any ability of a Security Agent
to act in its discretion under this Agreement) may not be effected without the
consent of that Facility Agent or, as the case may be, that Senior Arranger or a
Security Agent.

(c)
Neither paragraph (a) nor (b) above, nor paragraph (b) of Clause 26.2
(Amendments and Waivers: Transaction Security Documents) shall apply:

(i)
to any release of Transaction Security, claim or Liabilities; or

(ii)
to any consent,

which, in each case, the Senior Security Agent (or, following the Senior
Discharge Date, the Second Lien Security Agent) gives in accordance with
Clause 12 (Non‑Distressed Disposals), Clause 13 (Distressed Disposals and
Appropriation), or Clause 18 (Facilitation of Qualifying Senior Facility
Refinancing).
(d)
Paragraphs (a) and (b) above shall apply to a Senior Arranger only to the extent
that Liabilities are then owed to that Senior Arranger.

26.5
Second Lien Commitments

If in relation to:
(a)
a request for a Consent in relation to any of the terms of this Agreement;



83
 
 
 




--------------------------------------------------------------------------------





(b)
a request to participate in any other vote of Second Lien Creditors under the
terms of this Agreement;

(c)
a request to approve any other action under this Agreement; or

(d)
a request to provide any confirmation or notification under this Agreement,

any Second Lien Creditor fails to respond to that request within
15 Business Days of that request being made:
(i)
in the case of paragraphs (a) to (c) above, that Second Lien Creditor’s Second
Lien Commitment shall be deemed to be zero for the purpose of calculating the
Second Lien Commitments when ascertaining whether any relevant percentage
(including, for the avoidance of doubt, unanimity) of the Second Lien
Commitments has been obtained to give that Consent, carry that vote or approve
that action;

(ii)
in the case of paragraphs (a) to (c) above, that Second Lien Creditor’s status
as a Second Lien Creditor shall be disregarded for the purposes of ascertaining
whether the agreement of any specified group of Second Lien Creditors has been
obtained to give that Consent, carry that vote or approve that action; and

(iii)
in the case of paragraph (d) above, that confirmation or notification shall be
deemed to have been given.

26.6
Deemed Consent

(a)
If, at any time prior to the Senior Discharge Date, the Senior Facility
Creditors give a Consent in respect of the Senior Finance Documents then, if
that action was permitted by the terms of this Agreement, the Second Lien
Creditors, the Subordinated Debtors and the Subordinated Creditors will (or will
be deemed to):

(i)
give a corresponding Consent in equivalent terms in relation to each of the Debt
Documents to which they are a party; and

(ii)
do anything (including executing any document) that the Senior Facility
Creditors may reasonably require to give effect to this paragraph (a).

(b)
If, at any time on or after the Senior Discharge Date and before the Second Lien
Discharge Date, the Second Lien Creditors give a Consent in respect of the
Second Lien Finance Documents then, if that action was permitted by the terms of
this Agreement, the Subordinated Debtors and the Subordinated Creditors will (or
will be deemed to):

(i)
give a corresponding Consent in equivalent terms in relation to each of the Debt
Documents to which they are a party; and

(ii)
do anything (including executing any document) that the Second Lien Creditors
may reasonably require to give effect to this paragraph (b).

26.7
No Liability



84
 
 
 




--------------------------------------------------------------------------------





None of the Senior Facility Creditors will be liable to any other Creditor, or
Debtor for any Consent given or deemed to be given under this Clause 26.

27.
Anti-Layering

Subject to the terms of this Agreement and until the Final Discharge Date, no
Debtor shall, without the approval of the Majority Second Lien Lenders and any
approvals required in accordance with the Senior Finance Documents, issue or
allow to remain outstanding any Liabilities that:
(a)
are secured or expressed to be secured by the Transaction Security Documents on
a basis (i) junior to any of the Senior Liabilities but (ii) senior to the
Second Lien Liabilities;

(b)
are expressed to rank or rank so that they are subordinated to any of the Senior
Liabilities but are senior to the Second Lien Liabilities; or

(c)
are contractually subordinated in right of payment to any of the Senior
Liabilities and senior in right of payment to the Second Lien Liabilities.


28.
Counterparts

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

29.
Governing law

This Agreement and any non‑contractual obligations arising out of or in
connection with it are governed by English law.

30.
Enforcement

30.1
Jurisdiction

(a)
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute relating to the
existence, validity or termination of this Agreement or any non‑contractual
obligation arising out of or in connection with this Agreement) (a “Dispute”).

(b)
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

(c)
Notwithstanding paragraph (a) above, no Secured Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Secured Parties may take concurrent
proceedings in any number of jurisdictions.



85
 
 
 




--------------------------------------------------------------------------------





30.2
Service of Process

(a)
Without prejudice to any other mode of service allowed under any relevant law:

(i)
each Debtor, Subordinated Debtor and Subordinated Creditor (other than Thermo):

(A)
irrevocably appoints WFW Legal Services Limited of 15 Appold Street, London EC2A
2HB as its agent for service of process in relation to any proceedings before
the English courts in connection with this Agreement; and

(B)
agrees that failure by a process agent to notify the relevant Debtor of the
process will not invalidate the proceedings concerned; and

(ii)
Thermo in its capacity as a Subordinated Creditor (and not in any other
capacity):

(A)
irrevocably appoints WFW Legal Services Limited of 15 Appold Street, London EC2A
2HB as its agent for service of process in relation to any proceedings before
the English courts in connection with this Agreement; and

(B)
agrees that failure by a process agent to notify Thermo of the process will not
invalidate the proceedings concerned.

(b)
If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Borrower (in the case of an
agent for service of process for a Debtor, a Subordinated Debtor or a
Subordinated Creditor (other than Thermo)) or Thermo must immediately (and in
any event within 5  days of such event taking place) appoint another agent on
terms acceptable to the Senior Agent or, after the Senior Discharge Date, the
Second Lien Agent. Failing this, the Senior Agent or the Second Lien Agent (as
the case may be) may appoint another agent for this purpose.

This Agreement has been entered into on the date stated at the beginning of this
Agreement and executed as a deed by the Parties and is intended to be and is
delivered by them as a deed on the date specified above.




86
 
 
 




--------------------------------------------------------------------------------






Schedule 1


The Original Parties



Part 1


The Original Debtors


Name of Original Debtor
Registration/Identification number (or
equivalent, if any) Original Jurisdiction
Globalstar, Inc.
3731110
GSSI, LLC
3732317
Globalstar Security Services, LLC,
3747502
Globalstar C, LLC
3732313
Globalstar USA, LLC
2663064
Globalstar Leasing LLC
3731109
Spot LLC
20071321209
ATSS Canada, Inc.
2706412
Globalstar Brazil Holdings, L.P.
2453576
GCL Licensee LLC
4187922
GUSA Licensee LLC
4187919
Globalstar Licensee LLC
4187920
Globalstar Media, L.L.C.
40224959K
Globalstar Broadband Services Inc.
4833062
Globalstar International, LLC
6438610
Globalstar Holding US, LLC
6508346




Part 2


The Original Subordinated Creditors




87
 
 
 




--------------------------------------------------------------------------------





Name of Original Subordinated Creditor
Registration/Identification number (or equivalent, if any) Original Jurisdiction
Thermo Funding Company LLC
20061128733
Globalstar, Inc.
3731110
GSSI, LLC
3732317
Globalstar Security Services, LLC,
3747502
Globalstar C, LLC
3732313
Globalstar USA, LLC
2663064
Globalstar Leasing LLC
3731109
Spot LLC
20071321209
ATSS Canada, Inc.
2706412
Globalstar Brazil Holdings, L.P.
2453576
GCL Licensee LLC
4187922
GUSA Licensee LLC
4187919
Globalstar Licensee LLC
4187920
Globalstar Media, L.L.C.
40224959K
Globalstar Broadband Services Inc.
4833062
Globalstar International, LLC
6438610
Globalstar Holding US, LLC
6508346




Part 3


The Original Subordinated Debtors


Name of Original Subordinated Debtor
Registration/Identification number (or equivalent, if any) Original Jurisdiction
Globalstar, Inc.
3731110
GSSI, LLC
3732317
Globalstar Security Services, LLC,
3747502
Globalstar C, LLC
3732313
Globalstar USA, LLC
2663064
Globalstar Leasing LLC
3731109
Spot LLC
20071321209
ATSS Canada, Inc.
2706412
Globalstar Brazil Holdings, L.P.
2453576
GCL Licensee LLC
4187922
GUSA Licensee LLC
4187919
Globalstar Licensee LLC
4187920
Globalstar Media, L.L.C.
40224959K
Globalstar Broadband Services Inc.
4833062
Globalstar International, LLC
6438610
Globalstar Holding US, LLC
6508346





88
 
 
 




--------------------------------------------------------------------------------






Schedule 2


Form of Debtor Accession Deed


This Agreement is made on [•] and made between:
(1)
[Insert Full Name of New Debtor] (the “Acceding Debtor”);



(2)
[Insert Full Name of Senior Security Agent] (the “Senior Security Agent”),1* for
itself and each of the other parties to the intercreditor agreement referred to
below (other than the Second Lien Creditors); and



(3)
[Insert Full Name of Second Lien Security Agent] (the “Second Lien Security
Agent ”), for itself and each of the other Second Lien Creditors.



This agreement is made on [date] by the Acceding Debtor in relation to an
intercreditor agreement (the “Intercreditor Agreement”) dated [•] 2019 between,
amongst others, Globalstar, Inc., as the Borrower, BNP Paribas as Senior
Security Agent, Global Loan Agency Services Limited as Second Lien Security
Agent, the other Creditors and the other Debtors (each as defined in the
Intercreditor Agreement).
The Acceding Debtor intends to [incur Liabilities under the following
documents]/[give a guarantee, indemnity or other assurance against loss in
respect of Liabilities under the following documents]:
[Insert details (date, parties and description) of relevant documents] the
“Relevant Documents”.
It is Agreed as follows:
1.
Terms defined in the Intercreditor Agreement shall, unless otherwise defined in
this Agreement, bear the same meaning when used in this Agreement.

2.
The Acceding Debtor and the [Senior Security Agent]/[Second Lien Security Agent]
agree that the [Senior Security Agent]/[Second Lien Security Agent] shall hold:

(a)
[any Security in respect of Liabilities created or expressed to be created
pursuant to the Relevant Documents;



(b)
all proceeds of that Security; and] 2**



(c)
all obligations expressed to be undertaken by the Acceding Debtor to pay amounts
in respect of the Liabilities to the Security Agent as trustee and agent for the
Secured Parties (in the Relevant Documents or otherwise) and secured by the
Transaction Security together with all representations and warranties expressed
to be given by the Acceding Debtor (in the Relevant Documents or otherwise) in
favour of the Security Agent as trustee and agent for the Secured Parties,



on trust for the [Finance Parties] [(as such term is defined in the [Senior
Facility Agreement]/[Second Lien Facility Agreement])] on the terms and
conditions contained in the Intercreditor Agreement and the [Senior Facility
Agreement]/[Second Lien Facility Agreement].






1
*This will be the Senior Security Agent only prior to the Senior Discharge Date.
The Senior Security Agent is not required to sign following the Senior Discharge
Date.

2
**Include to the extent that the Security created in the Relevant Documents is
expressed to be



89
 
 
 




--------------------------------------------------------------------------------





granted to the Security Trustee as trustee for the Secured Parties.
3.
The Acceding Debtor confirms that it intends to be party to the Intercreditor
Agreement as a [Debtor]/[Subordinated Debtor], undertakes to perform all the
obligations expressed to be assumed by a Debtor under the Intercreditor
Agreement and agrees that it shall be bound by all the provisions of the
Intercreditor Agreement as if it had been an original party to the Intercreditor
Agreement.

4.
[In consideration of the Acceding Debtor being accepted as a Subordinated Debtor
for the purposes of the Intercreditor Agreement, the Acceding Debtor also
confirms that it intends to be party to the Intercreditor Agreement as a
[Subordinated Creditor], and undertakes to perform all the obligations expressed
in the Intercreditor Agreement to be assumed by an [Subordinated Creditor] and
agrees that it shall be bound by all the provisions of the Intercreditor
Agreement, as if it had been an original party to the Intercreditor Agreement].
3***

[4]/[5] This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by, English law.
This Agreement has been signed on behalf of the Security Agent and executed as a
deed by the Acceding Debtor and is delivered on the date stated above.
The Acceding Debtor
[Executed as a Deed    ) By: [Full Name of Acceding Debtor]    )




     Director
     Director/Secretary
OR
[Executed as a Deed
By: [Full name of Acceding Debtor]




        Signature of Director
        Name of Director in the presence of
        Signature of witness
        Name of witness
        Address of witness


        Occupation of witness]




Address for notices: Address:
Email:










90
 
 
 




--------------------------------------------------------------------------------





3 ***Include this paragraph in the relevant Debtor Accession Deed if the
Acceding Debtor is also to accede as a Subordinated Creditor to the
Intercreditor Agreement.
The Security Agent
[Full Name of Current Security Agent] By:
Date:




91
 
 
 




--------------------------------------------------------------------------------






Schedule 3


Form of Creditor Accession Undertaking


To:
[Insert full name of current Security Agent] 4* for itself and each of the other
parties to the Intercreditor Agreement referred to below.

From: [Acceding Creditor]
This Undertaking is made on [date] by [insert full name of new Senior
Lender/Second Lien LenderSenior Agent/Second Lien Agent/Senior
Arranger/Subordinated Creditor] (the “Acceding [Senior Lender/Second Lien
LenderSenior Agent/Second Lien Agent/Senior Arranger/Subordinated Creditor]”) in
relation to the intercreditor agreement (the “Intercreditor Agreement”) dated
[•], amongst others, Globalstar, Inc., as the Borrower, BNP Paribas as Senior
Security Agent, Global Loan Agency Services Limited as Second Lien Security
Agent, the other Creditors and the other Debtors (each as defined in the
Intercreditor Agreement). Terms defined in the Intercreditor Agreement shall,
unless otherwise defined in this Undertaking, bear the same meanings when used
in this Undertaking.
In consideration of the Acceding [Senior Lender/Second Lien LenderSenior
Agent/Second Lien Agent/Senior Arranger/Subordinated Creditor] being accepted as
a [Senior Lender/Second Lien LenderSenior Agent/Second Lien Agent/Senior
Arranger/Subordinated Creditor] for the purposes of the Intercreditor Agreement,
the Acceding [Senior Lender/Second Lien LenderSenior Agent/Second Lien
Agent/Senior Arranger/Subordinated Creditor] confirms that, as from [date], it
intends to be party to the Intercreditor Agreement as a [Senior Lender/Second
Lien LenderSenior Agent/Second Lien Agent/Senior Arranger/Subordinated Creditor]
and undertakes to perform all the obligations expressed in the Intercreditor
Agreement to be assumed by a [Senior Lender/Second Lien LenderSenior
Agent/Second Lien Agent/Senior Arranger/Subordinated Creditor] and agrees that
it shall be bound by all the provisions of the Intercreditor Agreement, as if it
had been an original party to the Intercreditor Agreement.
This Undertaking and any non-contractual obligations arising out of or in
connection with it are governed by English law.
[This Undertaking has been entered into on the date stated above [and is
executed as a deed by the Acceding Creditor, if it is acceding as a Subordinated
Creditor] and is delivered on the date stated above.]
Acceding [Creditor]




Acceding [Creditor]
[Executed as a Deed
[insert full name of Acceding Creditor]






.......................................................
By: Address: Fax:









4
*This will be the Senior Security Agent prior to the Senior Discharge Date. On
and from the Senior Discharge Date this will be the Second Lien Security Agent.



92
 
 
 




--------------------------------------------------------------------------------





Accepted by the [Security Agent]    [Accepted by the Senior Agent]


______________________________    _______________________________
for and on behalf of            for and on behalf of
[Insert full name of current Security    [Insert full name of Senior Agent]
Agent]
Date:                Date:]


93
 
 
 




--------------------------------------------------------------------------------





Signatures


The Debtors


The Borrower




Executed as a Deed for and on behalf of 
Globalstar, Inc
as Borrower


_/s/LindseyKeeble_____________________
Name: Lindsey Keeble
Title: Attorney-in-Fact


Address: 1351 Holiday Square Boulevard
               Covington
               LA 70433
               United States of America
Fax: +1 (985) 335-1900


in the presence of:
_/s/Kaajal Shah__________
Name:Kaajal Shah
Address:Watson Farley & Wiliams LLP
               15 Appold Street
               London EC2A 2HB
Occupation:Trainee Solicitor


 
 
 



94
 
 
 




--------------------------------------------------------------------------------





Executed as a Deed for and on behalf of 
Globalstar, Inc
as Original Debtor
  /s/Lindsey Keeble
Name: Lindsey Keeble
Title: Attorney-in-fact
Address: 1351 Holiday Square Boulevard
                Covington
                LA 70433
                United States of America
Fax: +1 (985) 335 1900
in the presence of:
_/s/Kaajal Shah__________
Name:Kaajal Shah
Address:Watson Farley & Wiliams LLP
               15 Appold Street
               London EC2A 2HB
Occupation:Trainee Solici
 



95
 
 
 




--------------------------------------------------------------------------------





The Senior Security Agent
Executed as a Deed for and on behalf of
BNP Paribas
As Senior Security Agent




/s/Thierry Anezo                     /s/Philippe Laude        
Name: Thierry Anezo                    Name: Philippe Laude
Title: Deputy Head of Transportation Management    Head of Transaction
Management
Export France                Export France


Address: 35, rue de la Grire 75014 Paris            Address: 35, rue de la Grire
75014 Paris










In the presence of:










/s/Edward Bopin            
Name:Edward Bopin
Address:
OccupationVP - BNPP


96
 
 
 




--------------------------------------------------------------------------------







The Second Lien Security Agent
Executed as a Deed for and on behalf of
GLAS Trust Corporation Limited
As Second Lien Security Agent










/s/Lee Morrell            
Name: Lee Morrell
Title: Transactation Manager




Address:    45 Ludgate Hill
London EC4M 7JU
United Kingdon
Attn:        Transacation Management Group/GSAT
Fax:        +44 (0)20 3070 0113
E-mail        tmg@glas.agency








In the presence of:










/s/Delun Fox                
Name: Delun Fox
Address: 45 Ludgate Hill, ECGM 7JY
Occupation Manager




97
 
 
 


